Exhibit 10.1

 

Execution Version

 

 

 

 

 

 

 

 

 

 

STOCK PURCHASE AGREEMENT

 

among

 

MT. HAWLEY INSURANCE COMPANY,

 

CLEAR BLUE FINANCIAL HOLDINGS, LLC

 

and,

 

Solely for purposes of Section 14.17,

 

RLI INSURANCE COMPANY

 

Dated as of May 27, 2015

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

1

Section 1.1.

Definitions

1

ARTICLE II.

PURCHASE AND SALE OF THE SHARES; CLOSING

4

Section 2.1.

Purchase and Sale of the Shares

4

Section 2.2.

Purchase Price

4

Section 2.3.

Determination of Closing Admitted Assets Value and Estimated Purchase Price

5

Section 2.4.

Closing

6

Section 2.5.

Purchase Price Adjustment

7

Section 2.6.

Prorations

8

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF SELLER

8

Section 3.1.

Organization; Existence and Authority of Seller

9

Section 3.2.

Organization; Good Standing; Corporate Books and Records of the Company

10

Section 3.3.

Capitalization and Delivery of the Shares

10

Section 3.4.

No Violation; Approvals; Filings

11

Section 3.5.

Title to the Shares; Subsidiaries and Affiliates

12

Section 3.6.

Financial Statements

12

Section 3.7.

Obligations and Liabilities

13

Section 3.8.

Taxes

13

Section 3.9.

Insurance Qualifications

15

Section 3.10.

Title to Assets; Liens and Encumbrances

16

Section 3.11.

Contracts and Commitments

16

Section 3.12.

Legal Proceedings

17

Section 3.13.

Compliance with Law

17

Section 3.14.

Absence of Certain Changes

18

Section 3.15.

Bank Accounts; Powers of Attorney

19

Section 3.16.

Employees and Labor Relations

20

Section 3.17.

Property

20

Section 3.18.

Intellectual Property

20

Section 3.19.

Insurance Policies

21

Section 3.20.

Ratings

21

Section 3.21.

Brokers and Finders

21

Section 3.22.

Disclaimer

21

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BUYER

21

Section 4.1.

Organization; Existence and Authority of Buyer

21

 

i

--------------------------------------------------------------------------------


 

Section 4.2.

Investment Representation

22

Section 4.3.

No Violation; Approvals; Filings

22

Section 4.4.

Brokers and Finders

23

Section 4.5.

Financial Ability

23

Section 4.6.

Investigation

23

Section 4.7.

Disclaimer

23

ARTICLE V.

COVENANTS

24

Section 5.1.

Conduct of Business

24

Section 5.2.

Approvals

26

Section 5.3.

Cooperation

28

Section 5.4.

Notification of Changes

28

Section 5.5.

Right of Access and Inspection; Preparation of Financial Statements

28

Section 5.6.

Confidentiality of Information

29

Section 5.7.

Intercompany Agreements and Accounts

29

Section 5.8.

Rescinded Insurance Qualifications

30

Section 5.9.

Authority; Bank Accounts

30

Section 5.10.

Deposits

31

Section 5.11.

Agency Agreements; Non-Insurance Contracts and Reinsurance Treaties

31

Section 5.12.

Assets of the Company

31

Section 5.13.

Minimum Statutory Surplus

31

Section 5.14.

Intellectual Property Assignment and Application to Change Name

31

Section 5.15.

Insurance

32

Section 5.16.

Post-Closing Insurance Qualifications

32

Section 5.17.

Financing

32

ARTICLE VI.

SURVIVAL

33

Section 6.1.

Survival

33

ARTICLE VII.

INDEMNITIES

33

Section 7.1.

Indemnification of Buyer

33

Section 7.2.

Indemnification of Seller

34

Section 7.3.

Notice

35

Section 7.4.

Determination of Right to Indemnification

35

Section 7.5.

Determination of Amount of Indemnification

35

Section 7.6.

Adjustments to Indemnification Amounts

36

Section 7.7.

Tax Matters

36

Section 7.8.

Limitations on Indemnification

36

 

ii

--------------------------------------------------------------------------------


 

Section 7.9.

Losses

37

Section 7.10.

Mitigation

37

Section 7.11.

Exclusive Remedy

37

ARTICLE VIII.

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER TO CLOSE

37

Section 8.1.

Seller’s Conditions

37

ARTICLE IX.

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE

38

Section 9.1.

Buyer’s Conditions

38

ARTICLE X.

DELIVERIES OF SELLER

39

Section 10.1.

Seller’s Closing Deliveries

39

ARTICLE XI.

DELIVERIES OF BUYER

41

Section 11.1.

Buyer’s Closing Deliveries

41

ARTICLE XII.

TAX MATTERS

41

Section 12.1.

Tax Indemnities

41

Section 12.2.

Preparation of Tax Returns, etc.

43

Section 12.3.

Tax Cooperation and Exchange of Information

44

Section 12.4.

Conveyance Taxes

45

Section 12.5.

Contests

45

Section 12.6.

Tax Covenants

46

Section 12.7.

Miscellaneous

47

Section 12.8.

Section 336(e) Election

47

Section 12.9.

Certain Definitions Relating to Taxes

48

ARTICLE XIII.

TERMINATION

49

Section 13.1.

Termination of this Agreement

49

Section 13.2.

Effects of Termination

50

ARTICLE XIV.

MISCELLANEOUS

50

Section 14.1.

Further Assurances and Cooperation

50

Section 14.2.

Cooperation and Assistance

50

Section 14.3.

Notices

51

Section 14.4.

Expenses; Attorneys’ Fees

51

Section 14.5.

Entire Agreement; No Modification

52

Section 14.6.

Waiver of Breach

52

Section 14.7.

Consent to Jurisdiction

52

Section 14.8.

Specific Performance

52

Section 14.9.

Benefit of Parties; Assignment

52

Section 14.10.

Exhibits, Schedules and Instruments

53

 

iii

--------------------------------------------------------------------------------


 

Section 14.11.

Headings

53

Section 14.12.

Governing Law

53

Section 14.13.

Multiple Counterparts

53

Section 14.14.

Unenforceability or Invalidity

53

Section 14.15.

Third Parties

53

Section 14.16.

Interpretation

53

Section 14.17.

RLI Guaranty

53

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A                                 Form of Reinsurance Agreement

Exhibit B                                  Form of Services Agreement

Exhibit C                                  Form of Assignment and Assumption
Agreement

Exhibit D                                 Form of Intellectual Property
Assignment

Exhibit E                                   Form of Section 336(e) Tax Election
Agreement

 

v

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT, dated as of May 27, 2015 (this “Agreement”), is
made by and among MT. HAWLEY INSURANCE COMPANY, an insurance company domiciled
in the State of Illinois (“Seller”), CLEAR BLUE FINANCIAL HOLDINGS, LLC, a
limited liability company organized under the laws of the Commonwealth of Puerto
Rico (“Buyer”), and, solely for purposes of Section 14.17, RLI INSURANCE
COMPANY, an Illinois corporation (“RLI”).

 

W I T N E S S E T H:

 

WHEREAS, Buyer desires to purchase all of the issued and outstanding shares of
capital stock of RLI Indemnity Company, an insurance company domiciled in the
State of Illinois (the “Company”), upon the terms and subject to the conditions
set forth in this Agreement;

 

WHEREAS, the authorized capital stock of the Company consists of 5,100,000
shares of common stock, $7.00 par value per share, of which 600,000 shares are
issued and outstanding (such outstanding shares being referred to herein as the
“Shares”);

 

WHEREAS, Seller is the record and beneficial owner of 100% of the Shares; and

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Shares upon the terms and subject to the conditions set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the covenants, agreements, representations
and warranties contained herein, and for other good and valuable consideration,
the receipt and sufficiency are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1.       Definitions.  Each of the following terms is defined in the
Section indicated opposite such term:

 

Term

 

Section

Actions

 

3.12(a)

Administrative Services Agreement

 

3.1

Adjustment Date

 

2.2(b)

Affiliate

 

3.1

 

1

--------------------------------------------------------------------------------


 

Term

 

Section

Agency Agreements

 

3.9(d)

Agreement

 

Preamble

Allocation Statement

 

12.8(b)(iv)

A.M. Best

 

3.20

Applicable Law

 

3.4(a)(i)

Assignment and Assumption Agreement

 

3.1

Business Day

 

2.4(a)

Buyer

 

Preamble

Buyer Fundamental Representations

 

6.1

Buyer’s Approvals

 

4.3(b)

Closing

 

2.4(a)

Closing Admitted Assets

 

2.3(b)

Closing Admitted Assets Value

 

2.3(c)

Closing Certificate

 

2.5(a)

Closing Date

 

2.4(a)

Code

 

12.9(a)

Company

 

Recitals

Company Statutory Financial Statements

 

3.6(a)

Confidential Information

 

5.5(a)

Confidentiality Agreement

 

5.5(a)

Contest

 

12.5(b)

Employees

 

3.16(a)

Encumbrances

 

2.4(b)

Equity Commitment Letter

 

4.5

Equity Financing

 

4.5

ERISA

 

3.16(b)

Estimated Admitted Assets Value

 

2.3(a)

Estimated Purchase Price

 

2.3(a)

Excluded Taxes

 

12.1(a)

Final Allocation

 

12.8

Form A

 

5.2(c)

 

2

--------------------------------------------------------------------------------


 

Term

 

Section

Indemnification Cap

 

7.1

Indemnification Threshold

 

7.1

Indemnitee

 

7.3

Indemnitor

 

7.3

Independent Accountant

 

2.5(d)

Initial Allocation

 

12.8

Insurance Contract

 

3.11(a)

Insurance Qualification/Insurance Qualifications

 

3.9(b)

Intellectual Property Assignment

 

3.1

Interim Period

 

5.1

Knowledge of Seller

 

3.2(a)

Losses

 

7.1

Material Adverse Effect

 

3.4(a)

Non-Insurance Contracts

 

3.11(a)

Notice of Objection

 

2.5(b)

Ordinary Course of Business

 

3.12(a)

Outside Date

 

13.1(c)

Permitted Encumbrance

 

3.10

Plans

 

3.16(b)

Pre-Closing Tax Period

 

12.1(a)

Post-Closing Returns

 

12.2(b)

Post-Closing Tax Period

 

3.8(n)

Purchase Price

 

2.2(a)

Purchase Price Adjustment Consultation Period

 

2.5(c)

Reinsurance Agreement

 

3.1

Reinsurance Treaties

 

3.9(e)

Related Agreements

 

3.1

Representatives

 

2.4(b)

Rescinded Insurance Event

 

5.8

Rescinded Insurance Qualification

 

5.8

RLI

 

Preamble

 

3

--------------------------------------------------------------------------------


 

Term

 

Section

RLI Group

 

3.8(l)

SAP

 

3.6(a)

Section 336(e) Election

 

12.8(a)

Section 336(e) Tax Election Agreement

 

3.1

Seller

 

Preamble

Seller Fundamental Representations

 

6.1

Seller Tax Indemnitee

 

12.1(b)

Seller’s Approvals

 

3.4(b)

Seller Trademarks

 

3.18

Seller’s Knowledge

 

3.2(a)

Shares

 

Recitals

Statutory Accounts

 

5.9(a)

Statutory Deposits

 

2.3(b)(i)

Straddle Period

 

12.1(c)

Subsidiary

 

3.5(c)

Tax Indemnitee

 

12.1(a)

Tax Return

 

12.9(b)

Taxes

 

12.9(c)

Taxing Authority

 

12.9(d)

 

ARTICLE II.

 

PURCHASE AND SALE OF THE SHARES; CLOSING

 

Section 2.1.       Purchase and Sale of the Shares.  Seller agrees to sell to
Buyer, and Buyer agrees to purchase from Seller, the Shares upon the terms and
subject to the conditions set forth in this Agreement.

 

Section 2.2.       Purchase Price.

 

(a)          In consideration of the sale, assignment and transfer of the Shares
provided for in this Agreement, Buyer agrees to pay to Seller the sum of the
following (as may be adjusted hereunder, the “Purchase Price”):

 

(i)           $7,500,000; and

 

(ii)          an amount equal to the Closing Admitted Assets Value.

 

4

--------------------------------------------------------------------------------


 

(b)          The Purchase Price shall be subject to adjustment at the Closing,
in the event that any Insurance Qualification has been and continues to be a
Rescinded Insurance Qualification as of the Closing Date, by decreasing the
Purchase Price by an amount equal to $150,000 with respect to each Rescinded
Insurance Qualification, if any.

 

Section 2.3.       Determination of Closing Admitted Assets Value and Estimated
Purchase Price.

 

(a)          After 8:00 p.m. Eastern Time on the Business Day immediately
preceding the Closing Date, Seller shall provide to Buyer a certificate signed
by a senior officer of Seller setting forth: (i) an estimated list of all
Closing Admitted Assets (which, for the avoidance of doubt, shall take into
account any distribution made to Seller pursuant to Section 5.13); (ii) the
estimated value of the Closing Admitted Assets (the “Estimated Admitted Assets
Value”); and (iii) an estimate of the Purchase Price, determined with reference
to the Estimated Admitted Assets Value and taking into account any applicable
adjustments contemplated by Section 2.2(b) (the “Estimated Purchase Price”).

 

(b)          For purposes of this Agreement, the “Closing Admitted Assets” shall
mean the admitted assets of the Company as of the Closing, calculated taking
into account the assets to be transferred to RLI on the Closing Date pursuant to
the Reinsurance Agreement, such Closing Admitted Assets to consist only of:

 

(i)        securities on deposit in certain jurisdictions as a condition of
maintaining the Insurance Qualifications (“Statutory Deposits”);

 

(ii)       marketable securities consisting only of U.S. Treasury obligations,
including accrued investment income; and

 

(iii)      cash and cash equivalents.

 

(c)          For purposes of this Agreement, the “Closing Admitted Asset Value”
shall mean the value of the Closing Admitted Assets determined as follows:

 

(i)        cash and cash equivalents shall be valued dollar for dollar; and

 

(ii)       marketable securities, including Statutory Deposits and U.S. Treasury
obligations shall be valued as follows:

 

(1)       marketable securities which are listed on a national securities
exchange shall be valued at their last sales price on the Closing Date or, if no
sales occurred on the Closing Date, at the mean between the closing “bid” and
“ask” prices on the Closing Date, plus, in either such case, accrued interest,
if any; and

 

(2)       marketable securities which are not so listed shall be valued at their
closing “bid” price, if held “long,” and at their

 

5

--------------------------------------------------------------------------------


 

closing “ask” price, if held “short,” plus, in either such case, accrued
interest, if any.

 

Section 2.4.       Closing.

 

(a)          Subject to the satisfaction or waiver of the terms and conditions
hereof, the consummation of the sale and purchase of the Shares provided for
herein (the “Closing”) shall take place at the offices of Willkie Farr &
Gallagher LLP, 787 Seventh Avenue, New York, New York 10019, (i) on the third
day, other than a Saturday, Sunday, or a day which banking institutions in the
State of New York are authorized or obligated by law or executive order to close
(a “Business Day”), following the date on which all conditions to the
obligations of the parties to consummate the transactions contemplated hereby
have been satisfied or waived (other than conditions with respect to actions the
parties will take at the Closing, but subject to the satisfaction or waiver of
all such conditions) or (ii) at such other place, date or time as Buyer and
Seller shall mutually agree upon in writing.  The date on which the Closing
occurs is referred to herein as the “Closing Date”.

 

(b)          At the Closing, Buyer shall pay to Seller, by wire transfer to a
bank account designated in writing by Seller (at least three (3) Business Days
prior to the Closing Date), the Estimated Purchase Price, as determined in
accordance with Section 2.3, in immediately available funds.  Simultaneously,
Seller shall deliver to Buyer a certificate or certificates representing the
Shares, endorsed in blank for transfer or accompanied by duly executed blank
stock powers with all appropriate stock transfer tax stamps affixed, together
with such other instruments as shall reasonably be required by Buyer to vest
fully in Buyer all right, title and interest in and to the Shares free and clear
of any liens, encumbrances, mortgages, pledges, claims, charges, debts,
liabilities, obligations, agreements, rights, options, warrants, restrictions,
defects in title and security interests of any kind or nature whatsoever,
whether legal or equitable, or any claim by any Person to any of the foregoing
(“Encumbrances”) other than any Encumbrances created by, through or under, or
arising as a result of the acts or omissions of, Buyer or any of its Affiliates
or Representatives.  For purposes of this Agreement, (i) “Representatives” shall
mean any director, officer, employee, agent, consultant, advisor, or other
representative of such Person, including legal counsel, accountants, financial
advisors and third party administrators and (ii) “Person” shall mean an
individual, corporation, partnership, joint venture, association, trust,
unincorporated organization or other entity.

 

(c)          Seller and Buyer shall also deliver such other documents and
instruments as shall be required of Seller and Buyer under the terms and
provisions of this Agreement.  All such certificates, stock powers, documents
and instruments shall be in form and content reasonably satisfactory to the
other party and such other party’s counsel.

 

6

--------------------------------------------------------------------------------


 

Section 2.5.       Purchase Price Adjustment.

 

(a)          Within thirty (30) days after the Closing Date, Seller shall
provide to Buyer a certificate (the “Closing Certificate”) signed by the
Treasurer or Chief Financial Officer of Seller setting forth as of the Closing:
(i) a list of all Closing Admitted Assets (which, for the avoidance of doubt,
shall take into account any distribution made to Seller pursuant to
Section 5.13); (ii) the Closing Admitted Assets Value; (iii) the Purchase Price,
determined with reference to the Closing Admitted Assets Value and taking into
account any applicable adjustments contemplated by Section 2.2(b); and (iv) the
difference, if any, between the Estimated Purchase Price and the Purchase Price,
determined with reference to the Closing Admitted Assets Value and taking into
account any applicable adjustments contemplated by Section 2.2(b).

 

(b)          After the receipt by Buyer of the Closing Certificate and until
such time as the final Purchase Price is determined in accordance with this
Section 2.5, upon reasonable request by Buyer, Seller shall provide to Buyer
supporting documentation and other written information relating to the Closing
Certificate and the calculations set forth thereon.   Unless Buyer, within
thirty (30) days after receipt of the Closing Certificate, gives Seller a notice
objecting thereto and specifying, in reasonable detail, the basis for each such
objection and the amount in dispute (“Notice of Objection”), such Closing
Certificate and the amount of the Closing Admitted Assets Value reflected
therein shall be binding upon Buyer and Seller and the applicable payment
required pursuant to subsection (e) below shall be made. If a timely Notice of
Objection is received by Seller, then the Closing Certificate (as revised in
accordance with Section 2.5(c) and Section 2.5(d)) shall become final and
binding upon Buyer and Seller on the earlier of (i) the date Buyer and Seller
resolve in writing any differences they have with respect to any matter
specified in the Notice of Objection and (ii) the date any matters properly in
dispute are finally resolved in writing by the Independent Accountant.

 

(c)          During the thirty (30) days immediately following the delivery of a
Notice of Objection (the “Purchase Price Adjustment Consultation Period”),
Seller and Buyer shall seek in good faith to resolve any disagreement that they
may have with respect to the matters specified in the Notice of Objection.

 

(d)          If, at the end of the Purchase Price Adjustment Consultation
Period, Seller and Buyer have been unable to resolve all disagreements that they
may have with respect to the matters specified in the Notice of Objection, then
Seller and Buyer shall submit all matters that remain in dispute with respect to
the Notice of Objection to an independent certified public accounting firm in
the United States of national recognition mutually agreed to in good faith by
Seller and Buyer (the “Independent Accountant”).  For the avoidance of doubt,
the Independent Accountant shall not review any items or make any determination
with respect to any matters other than those matters that remain in dispute
following the Purchase Price Adjustment Consultation Period and have been
specifically submitted to the Independent Accountant for resolution. Buyer and
Seller shall instruct the Independent Accountant not to assign a value to any
item in dispute greater than the greatest value for such item assigned by Buyer,
on the one hand, or Seller, on the other hand, or less than the smallest value
for

 

7

--------------------------------------------------------------------------------


 

such item assigned by Buyer, on the one hand, or Seller, on the other hand. 
Buyer and Seller shall also instruct the Independent Accountant to make its
determination based solely on presentations by Buyer and Seller (i.e., not on
the basis of an independent review).  The Closing Certificate and the amount of
the Closing Admitted Asset Value reflected therein shall become final and
binding on the parties hereto on the date the Independent Accountant delivers
its final resolution in writing to Buyer and Seller (which final resolution
shall be requested by the parties hereto to be delivered not more than forty
five (45) days following submission of such disputed matters).  All of the fees
and expenses of the Independent Accountant pursuant to this Section 2.5(d) shall
be borne equally by Seller and Buyer.  During the review by the Independent
Accountant, Buyer and Seller shall each make or cause to be made available to
the Independent Accountant such individuals and such information, books, records
and work papers, as may be required by the Independent Accountant to fulfill its
obligations under this Section 2.5(d).  In acting under this Agreement, the
Independent Accountant shall be entitled to the privileges and immunities of an
arbitrator.

 

(e)          (i) In the event that the Estimated Purchase Price shall exceed the
Purchase Price, as finally determined in accordance with this Section 2.5,
Seller shall pay to Buyer an amount equal to such excess and (ii) in the event
that the Purchase Price shall exceed the Estimated Purchase Price, as finally
determined in accordance with this Section 2.5, Buyer shall pay to Seller an
amount equal to such excess.  Any amount payable pursuant to this
Section 2.5(e) shall be paid by wire transfer of immediately available funds
within three (3) Business Days after the earlier of (A) Buyer’s failure to
deliver a timely Notice of Objection pursuant to Section 2.5(b) and (B) the date
all disputed items are resolved pursuant to Sections 2.5(c) and (d), in
accordance with such wire instructions as may be specified by the party owed
such payment.

 

Section 2.6.       Prorations.  Notwithstanding Seller’s assumption of the
obligations and liabilities pursuant to the Assignment and Assumption Agreement
and the parties’ arrangements set forth in the Administrative Services
Agreement, to the extent that Seller has assumed the payment for, or prepaid,
any items relating to the operation of the Company set forth on Schedule 2.6,
but such items wholly or partially accrue to the benefit of the Company for any
period following the Closing, Buyer shall reimburse Seller for any such payments
as they relate to any period following the Closing.  Seller and Buyer each
agrees to furnish the other party with such documents and other records as
reasonably requested in order to confirm all adjustment and proration
calculations made pursuant to this Section 2.6.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer, as of the date hereof and as of the
Closing Date, as follows in this Article III.  Each such representation and
warranty is qualified by the disclosure set forth in the numbered or lettered
Schedule that correspond to such representation and warranty and shall be deemed
to qualify and be included as a

 

8

--------------------------------------------------------------------------------


 

disclosure for any other representation and warranty to which the relevance of
such disclosure is readily apparent.

 

Section 3.1.       Organization; Existence and Authority of Seller.  Seller is a
corporation duly organized and validly existing under the laws of the State of
Illinois and in good standing with the Illinois Department of Insurance.  Seller
possesses full corporate right, power and legal authority to own, lease and
operate its assets and properties and to carry on its business as the same is
being conducted and to execute, deliver and perform its obligations under this
Agreement.  Seller possesses full corporate right, power and legal authority to
execute and deliver this Agreement.  Each of Seller, the Company and each
Affiliate of Seller that will execute any Related Agreement has full corporate
right, power and legal authority to execute and deliver each such Related
Agreement and the other agreements and instruments to be executed by it pursuant
hereto and thereto, to perform each of the terms, covenants and agreements on
its part to be performed hereunder and thereunder, and to make the
representations and warranties on its part made hereunder and thereunder.  This
Agreement, the Quota Share Reinsurance Agreement in the form thereof attached
hereto as Exhibit A (the “Reinsurance Agreement”), the Policy and Claims Runoff
Services Agreement in the form thereof attached hereto as Exhibit B (the
“Services Agreement”), the Assignment and Assumption Agreement in the form
thereof attached hereto as Exhibit C (the “Assignment and Assumption
Agreement”), the Intellectual Property Assignment in the form thereof attached
hereto as Exhibit D (the “Intellectual Property Assignment”) and the
Section 336(e) Tax Election Agreement in the form thereof attached hereto as
Exhibit E (the “Section 336(e) Tax Election Agreement” and, collectively with
the Reinsurance Agreement, the Services Agreement, the Assignment and Assumption
Agreement and the Intellectual Property Agreement, the “Related Agreements”) and
such other agreements and instruments as are to be executed and delivered by
Seller or any Affiliate of Seller pursuant hereto and thereto, and the
performance hereof and thereof, have been, or when executed and delivered shall
have been, duly authorized by all necessary corporate action and are, or will
be, duly and validly executed and delivered by Seller and each Affiliate of
Seller (including the Company) that is a party thereto.  Assuming due
authorization, execution and delivery of by the other parties thereto and
hereto, this Agreement and the Related Agreements constitute, or shall
constitute, the legal, valid and binding obligations of Seller or such
Affiliate, enforceable against Seller or such Affiliate in accordance with their
terms, except that (a) such enforcement may be limited by applicable bankruptcy,
insolvency, moratorium or other similar laws in effect relating to or affecting
the enforcement of the rights of creditors generally or the enforcement of the
rights of creditors of insurance companies generally, and (b) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.  As used in this Agreement, “Affiliate”
means, as to any specified Person, any other Person which directly or indirectly
controls, is controlled by, or is under common control with such first Person. 
For purposes of this definition, “control” of a Person means another Person’s
power, direct or indirect, to direct or cause the direction of the management
and policies of such first Person whether by ownership of voting stock, by
contract or otherwise.

 

9

--------------------------------------------------------------------------------


 

Section 3.2.       Organization; Good Standing; Corporate Books and Records of
the Company.

 

(a)          The Company is a stock insurance company, duly organized and
validly existing under the laws of the State of Illinois and in good standing
with the Illinois Department of Insurance, with all requisite power to own,
lease and operate its assets and properties.  The Company is duly licensed,
qualified and admitted to do business under the laws of each jurisdiction in
which the Company is required to be so qualified and is in good standing in all
such jurisdictions, except where the failure to be so licensed, qualified and
admitted to do business and in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect (it being
understood that any representation and warranty given by Seller regarding
Insurance Qualifications shall not be given pursuant to this Section 3.2, but
shall solely be given pursuant to Section 3.9 (Insurance Qualifications)). 
Except as set forth on Schedule 3.2(a)(1), the Company is not and, to the
Knowledge of Seller, has not been a “commercially domiciled insurer” under the
laws of any jurisdiction, and has not been treated as domiciled in a
jurisdiction other than its jurisdiction of incorporation.  As used in this
Agreement, “Knowledge of Seller”, “Seller’s Knowledge” and other iterations of
the foregoing mean the actual knowledge of those individuals set forth on
Schedule 3.2(a)(2), in each case, after reasonable inquiry of the relevant
individual with operational responsibility for the matter or question at hand.

 

(b)          Seller has made available to Buyer (i) the stock ledger and minute
books of the Company that are in the possession or control of Seller and (ii)
true, accurate and complete copies of the articles of incorporation and bylaws
of the Company as amended to date, which have been approved by applicable
regulatory authorities (to the extent required).  Such stock ledger and minute
books are true, accurate and complete in all material respects.  Such books and
records have been maintained in all material respects in accordance with good
business and bookkeeping practices and all applicable requirements of Applicable
Law.

 

Section 3.3.       Capitalization and Delivery of the Shares.

 

(a)          The authorized capital stock of the Company consists of 5,100,000
shares of common stock, $7.00 par value per share, 600,000 of which are issued
and outstanding.  The Shares have been duly authorized and validly issued and
are fully paid and non-assessable.  Except as set forth in this Section 3.3(a),
no class of equity securities, preferred stock, bonds, debentures, notes, other
evidences of indebtedness for borrowed money or other securities of any kind of
the Company (except for the Shares) is authorized, issued or outstanding.

 

(b)          There is no right, subscription, warrant, call, unsatisfied
preemptive right, option, convertible or exercisable security or other agreement
or commitment of any kind, matured or unmatured, contingent or otherwise, to
purchase, exchange, transfer or otherwise receive from any Person (including,
without limitation, the Company) any shares of the capital stock or any other
security of the Company, and the Company has no obligation of any kind to issue
any additional securities.  There is no

 

10

--------------------------------------------------------------------------------


 

agreement or understanding providing for, restricting or otherwise affecting the
transfer, voting, or dividend rights of any shares of the capital stock or any
other security of the Company or otherwise allowing any Person the right to vote
with the shareholders of the Company.

 

Section 3.4.       No Violation; Approvals; Filings.

 

(a)          Assuming compliance with Section 3.4(b), the execution and delivery
of this Agreement, the Related Agreements, and the other agreements and
instruments to be executed by Seller, the Company and the other Affiliates of
Seller, as applicable, pursuant hereto and thereto, and the performance of all
of the transactions contemplated herein and therein, do not and will not (i)
violate or breach any applicable law, statute, rule, ruling, determination,
ordinance, regulation, opinion, order or judgment of any governmental authority,
administrative body or, agency or court, domestic or foreign, or any decision,
judgment, order, writ, injunction or decree of any such governmental authority,
administrative body or agency or court (“Applicable Law”), (ii) violate or
conflict with the articles of incorporation or bylaws of Seller or the Company,
or any organizational documents of any Affiliate of Seller that will be
executing a Related Agreement or (iii) with or without notice or the passage of
time or both, violate, conflict with or result in a breach of any provision of,
or constitute a default (or an event which, with the giving of notice, the
passage of time or otherwise would constitute a default) under or entitle any
party to terminate, accelerate or cause a breach or default of, or result in the
creation of any Encumbrance (other than any Permitted Encumbrance) upon any of
the properties or assets of the Company under, or create any right of
acceleration, termination, vesting, payment, exercise, suspension, revocation or
cancellation or the loss of any right or benefit under any contract, mortgage,
lien, lease, agreement, indenture, trust, instrument, order, judgment or decree
to which Seller, any Affiliate of Seller or the Company is a party or which is
binding upon Seller, any Affiliate of Seller or the Company or upon any of the
assets of any of the foregoing, except, in the case of clauses (i) and (iii)
above, as would not reasonably be expected to result in a material adverse
effect on (A) the ability of the Company to conduct insurance business in the
jurisdictions where the Company is licensed pursuant to the Insurance
Qualifications as of the date hereof (other than the effects of any actions
expressly required by this Agreement) or (B) on the ability of Seller or the
Company, or any Affiliate of Seller that will be executing a Related Agreement,
to perform fully their obligations under this Agreement or the Related
Agreements or to effect the transactions contemplated hereby and thereby (a
“Material Adverse Effect”).

 

(b)          Except as set forth in Schedule 3.4(b), none of Seller, any
Affiliate of Seller or the Company is required to obtain any consent, approval
or authorization from or to make any filings with any governmental agency, body,
or authority with regard to execution, delivery and performance of this
Agreement (including the transfer of the Shares pursuant hereto), the Related
Agreements or such other agreements or documents as are to be or have been
executed by Seller, any Affiliate of Seller or the Company pursuant hereto and
thereto, or the consummation of the transactions contemplated herein or therein
(“Seller’s Approvals”).

 

11

--------------------------------------------------------------------------------


 

Section 3.5.       Title to the Shares; Subsidiaries and Affiliates.

 

(a)          Seller owns, of record and beneficially, and has good and valid
title to, all of the Shares.  All Shares are held by Seller free and clear of
any Encumbrances.

 

(b)          Upon delivery to Buyer of the certificate or certificates
representing the Shares pursuant to this Agreement, together with appropriately
executed stock powers with respect thereto, Buyer will acquire good and valid
title to the Shares, free and clear of any and all Encumbrances other than any
Encumbrances created by, through or under, or arising as a result of the acts or
omissions of, Buyer or any of its Affiliates or Representatives.

 

(c)          The Company does not have any Subsidiaries.  For the purposes of
this Agreement, “Subsidiary” shall mean, with respect to any specified Person,
any other Person in which such other Person (or any other Subsidiary of such
Person) (i) is a general partner (in the case of a partnership) or managing
member (in the case of a limited liability company) of such first Person, (ii)
is entitled to elect at least a majority of the board of directors, board of
managers or similar governing body of such first Person or (iii) owns, directly
or indirectly, through one or more intermediaries, 50% or more of the
outstanding voting securities, equity securities, profits interest or capital
interest of such first Person.

 

(d)          As of the Closing Date, the Company will not directly or indirectly
own any equity interest or any right (contingent or otherwise) to any such
interest in any corporation, association, individual, partnership, trust or
other business organization or combination thereof other than the Closing
Admitted Assets.

 

Section 3.6.       Financial Statements.

 

(a)          Seller has delivered to Buyer copies of the Company’s annual
statutory statements, including the statutory financial statements and
accompanying independent auditors’ report of KPMG LLP, as submitted to the
Illinois Department of Insurance for the years ended December 31, 2012, 2013 and
2014 and the Company’s quarterly statutory statements, including the unaudited
quarterly statutory financial statements, as submitted to the Illinois
Department of Insurance for the quarterly period ending March 31, 2015
(collectively, the “Company Statutory Financial Statements”).  Subject, in the
case of the quarterly financial statement, to normal recurring year-end
adjustments that would not be material, the Company Statutory Financial
Statements fairly present in all material respects the financial condition, the
results of operations, changes in equity and changes in financial position of
the Company as of and for the respective dates and periods indicated therein, in
accordance with accounting practices prescribed by the Illinois Department of
Insurance, applied on a consistent basis (“SAP”).  Except as indicated therein,
all assets reflected as admitted assets on the Company Statutory Financial
Statements comply in all material respects with all Applicable Laws with respect
to admitted assets.  There are no permitted practices utilized in the
preparation of the Company Statutory Financial Statements.  No material
weakness,

 

12

--------------------------------------------------------------------------------


 

significant deficiency or material required adjustment has been identified by
(i) the Company’s auditor in connection with the delivery of its final audit
opinion, (ii) the Illinois Department of Insurance or (iii) any other
governmental authority, in each case with respect to the Company Statutory
Financial Statements that has not been cured or otherwise resolved to the
satisfaction of such auditor, the Illinois Department of Insurance or other
governmental authority (as applicable).

 

(b)          Seller has delivered to Buyer copies of the annual statutory
statements, including the statutory financial statements and the accompanying
independent auditors’ report of KPMG LLP, of RLI, as submitted to the Illinois
Department of Insurance for the years ended December 31, 2012, 2013 and 2014.

 

Section 3.7.       Obligations and Liabilities.   Except (a) as set forth in
Schedule 3.7, (b) for liabilities reinsured pursuant to the Reinsurance
Agreement, (c) liabilities assumed pursuant to the Assignment and Assumption
Agreement and (d) for Taxes (which shall be governed by Section 3.8 and Article
XII), at the Closing there will be no obligations, liabilities or claims of or
against the Company of any kind or nature, whether absolute, contingent, accrued
or otherwise or whether due or to become due, including but not limited to those
arising out of or relating to insurance or reinsurance contracts, state
insurance guaranty funds and residual market mechanisms or otherwise, whether
contingent or absolute, direct or indirect, known or unknown, matured or
unmatured, which will not have been assumed or reinsured pursuant to this
Agreement or the Related Agreements.

 

Section 3.8.       Taxes.  Except as set forth on Schedule 3.8:

 

(a)          All income and other material Tax Returns required to have been
filed by or with respect to the Company have been timely filed (taking into
account all relevant extensions of time to file) in the manner required by
Applicable Law and all such Tax Returns were true and correct in all material
respects when filed.  All income and other material amounts of Taxes imposed on
the Company that are due and payable have been timely paid in the manner
required by Applicable Law (taking into account all relevant extensions of time
to pay), except for Taxes that are being contested in good faith through
appropriate proceedings.

 

(b)          The Company has no liability for the Taxes of any Person (other
than the Company or members of the RLI Group) under Treasury Regulations Section
1.1502-6 (or a corresponding provision of state tax law), by contract, as a
successor, as a transferee, or by statute.

 

(c)          The most recent audited financial statements for the Company
reflect no reserve for Taxes, were prepared in accordance with SAP, and were
true, correct and complete in all material respects as of and for the respective
dates and periods indicated therein.

 

(d)          No deficiency for any material amount of Tax has been proposed,
asserted or assessed by a Taxing Authority in writing against the Company that
has not

 

13

--------------------------------------------------------------------------------


 

been satisfied by payment, settled or withdrawn, except for Taxes that are being
contested in good faith through appropriate proceedings.

 

(e)          There is no tax audit, examination, suit or other tax proceeding
pending with respect to a material amount of Taxes of the Company, including any
claim by any Taxing Authority in a jurisdiction in which the Company has not
filed a Tax Return that the Company may be subject to Tax by such jurisdiction.

 

(f)           There are no outstanding waivers extending the statutory period of
limitations on assessment or payment of material amounts of Taxes due from the
Company.

 

(g)          There are no Tax liens on any assets of the Company, except for (A)
statutory liens for Taxes not yet due and payable or (B) Taxes that are being
contested in good faith through appropriate proceedings.

 

(h)          All Taxes which the Company is required by law to withhold or to
collect for payment have been duly withheld and collected and have been paid to
the appropriate Taxing Authority or set aside or reserved on the books of the
Company.

 

(i)           The Company has not been a party to any distribution described in
Section 355 of the Code.

 

(j)           The Company does not have a permanent establishment in any foreign
country, as defined in any applicable tax treaty or convention between the
United States and such foreign country.

 

(k)          The Company has not engaged in any “listed transaction” as defined
in Section 1.6011-4 of the Treasury Regulations.

 

(l)           Seller and the Company are members of an “affiliated group” within
the meaning of Section 1504(a) of the Code of which RLI Corp. is the common
parent (the “RLI Group”); such affiliated group will continue through the
Closing Date to file consolidated federal income tax returns that will include
the Company; and the Seller is eligible to make an election under Section 336(e)
of the Code with respect to the Company.

 

(m)         No Closing Admitted Asset is an interest in any joint venture,
partnership, or limited liability company.

 

(n)          The Company will not be required to include any item of income in,
or exclude any item of deduction from, taxable income for any Tax periods or
portions thereof beginning after the Closing Date (the “Post-Closing Tax
Periods”) as a result of any: (i) change in method of accounting for a
Pre-Closing Tax Period; (ii) “closing agreement” as described in Section 7121 of
the Code (or any corresponding or similar provision of state, local or foreign
income Tax law) executed in a Pre-Closing Tax Period; (iii) intercompany
transaction or excess loss account described in Treasury Regulations under
Section 1502 of the Code (or any corresponding or similar provision

 

14

--------------------------------------------------------------------------------


 

of state, local or foreign income Tax law); (iv) installment sale or open
transaction disposition made in a Pre-Closing Tax Period; or (v) prepaid amount
received in a Pre-Closing Tax Period.

 

Section 3.9.       Insurance Qualifications.

 

(a)          Except for Insurance Qualifications that first become Rescinded
Insurance Qualifications after the date hereof, if any, and except as set forth
in Schedule 3.9, the Company has not had, since December 31, 2010 any Insurance
Qualification revoked, restricted (other than as originally issued) or
suspended, or any “cease and desist” order issued with regard to any Insurance
Qualification or with regard to any of the business or operations of the
Company, nor since December 31, 2010, to Seller’s Knowledge has the Company been
involved in any proceeding to revoke, restrict or suspend any Insurance
Qualification or subject any Insurance Qualification to any “cease or desist”
order, nor is any proceeding pending or to Seller’s Knowledge threatened against
the Company, which would have that effect.

 

(b)          Schedule 3.9 sets forth a list of each jurisdiction in which the
Company has, as of the date hereof, a valid, effective and subsisting
certificate, license or other document issued by the commissioner of insurance
or other regulatory official or similar body evidencing the authority of the
Company to carry on and transact insurance business as an authorized insurer
within such official’s, or body’s jurisdiction (each, an “Insurance
Qualification,” and collectively, the “Insurance Qualifications”); provided that
the term “Insurance Qualification” shall not include or refer to any license,
permit or approval for any specific lines of business. Except as set forth on
Schedule 3.9, and subject to the existence of any Rescinded Insurance
Qualification that first became a Rescinded Insurance Qualification after the
date hereof, the Company has full requisite corporate and other right, power and
legal authority to carry on and transact all the kinds of insurance business
permitted by its Insurance Qualifications in each such jurisdiction in which it
has an Insurance Qualification, and to own, lease and operate its assets,
properties and business both as now carried on and as permitted to be carried on
pursuant to each such Insurance Qualification.

 

(c)          The Company is not required by Applicable Law to be licensed,
qualified or admitted in any jurisdiction (other than those listed in Schedule
3.9) to carry on and transact its insurance business as currently conducted or
to own, lease and operate its assets, properties and business as currently
conducted.

 

(d)          As of the Closing Date (i) the Company will not be bound by any
agreement between the Company, on the one hand, and any agent, broker, producer
or intermediary, on the other hand, that is a distributor of products of the
Company (“Agency Agreement”) or (ii) for any Agency Agreement that is not
terminated, or amended to release the Company from such Agency Agreement with
respect to the Company, Seller or an Affiliate of Seller (but not the Company)
will have assumed all rights, liabilities and obligations under such Agency
Agreement pursuant to the Assignment and Assumption Agreement.

 

15

--------------------------------------------------------------------------------


 

(e)          As of the Closing Date (i) the Company will not be bound by any
reinsurance agreements or treaties between the Company and any reinsurer or
ceding insurer (“Reinsurance Treaties”) or (ii) for any Reinsurance Treaty that
is not terminated, or amended to release the Company from such Reinsurance
Treaty with respect to the Company, Seller or an Affiliate of Seller (but not
the Company) will have assumed all rights, liabilities and obligations under
such Reinsurance Treaty pursuant to the Reinsurance Agreement.

 

(f)           The Company has paid all guaranty fund assessments that are due,
or claimed or asserted by any insurance regulatory authority to be due from the
Company.

 

(g)          To Seller’s Knowledge, (i) since its formation, the Company has
been engaged solely and exclusively in insurance business (which includes,
without limitation, the administration of insurance claims on behalf of third
parties), and (ii) since December 31, 2010, the Company has conducted no
insurance business or other business in any jurisdiction other than the
jurisdictions listed in Schedule 3.9 with respect to which it would be required
to have an insurance license or permit from any insurance or other governmental
or regulatory authority.

 

Section 3.10.    Title to Assets; Liens and Encumbrances.

 

(a)          As of the Closing Date, the Company will have no assets, except for
(i) the Insurance Qualifications, (ii) the Closing Admitted Assets, (iii) any
intellectual property or similar rights (other than Seller Trademarks), (iv) the
Company’s articles of incorporation and books and records, (v) the Related
Agreements and (vi) other assets of de minimis value in the aggregate.  As of
the Closing Date, the Company will have valid legal title to, free and clear of
any Encumbrances other than Permitted Encumbrances, at least the minimum amount
of assets required by the insurance regulator in each jurisdiction in which the
Company holds an Insurance Qualification for the Company to be in compliance as
a licensed insurer in such jurisdiction as of the Closing Date.  The Company has
good and marketable title to all of the Closing Admitted Assets, free of any
Encumbrances, other than any Encumbrance: (A) incurred on the Statutory Deposits
made with state insurance departments as required by such departments, including
as set forth on Schedule 3.10(a), (B) for Taxes that are not yet due and
payable, (C) set forth on or described in the notes to the Statutory Statements;
(D) arising by operation of Applicable Law; (E) that will be released prior to
or at the Closing; or (F) created by, through or under, or arising as a result
of the acts or omissions of, Buyer or any of its Affiliates or Representatives
(each of (A) through (F), a “Permitted Encumbrance”).  Schedule 3.10(a)
identifies all of the Statutory Deposits owned by the Company as of the second
Business Day immediately prior to the date hereof.

 

(b)          Schedule 3.10(b) sets forth a list of all admitted assets owned by
the Company as of the second Business Day immediately prior to the date hereof.

 

Section 3.11.    Contracts and Commitments.

 

16

--------------------------------------------------------------------------------


 

(a)          Except for (i) any surety or fidelity bond, insurance policy,
binder, slip, contract or product issued or assumed by the Company (“Insurance
Contracts”) and (ii) the Related Agreements, the Agency Agreements and the
Reinsurance Treaties, Schedule 3.11(a) sets forth each existing, oral or
written, contract, lease, commitment, binder, waiver or agreement of any kind to
which the Company is a party or by or to which the Company or any of its assets
or properties is bound or subject, which (A) is currently in effect and has
neither terminated nor expired in accordance with its terms and (B) for which
the Company has undischarged obligations (“Non-Insurance Contracts”).  Seller
has furnished or made available to Buyer true, accurate and complete copies of
the Non-Insurance Contracts.  As of the Closing Date, (A) the Company will not
be bound by any Non-Insurance Contract or (B) for any Non-Insurance Contract
that is not terminated, or amended to release the Company from all of its
obligations and liabilities thereunder, Seller or an Affiliate of Seller (but
not the Company) will have assumed all rights, liabilities and obligations under
such Non-Insurance Contract pursuant to the Assignment and Assumption Agreement
or other assumption arrangement.

 

(b)          Except as set forth in Schedule 3.11(b), to Seller’s Knowledge, the
Company has not issued or renewed any insurance policy or reinsurance contract
since March 31, 2008.

 

(c)          Except as set forth on Schedule 3.11(c), the Company is not party
to any agreement or arrangement, whether verbal or written, with any of its
directors or officers.

 

Section 3.12.    Legal Proceedings.

 

(a)          Except as set forth in Schedule 3.12(a) and except for any Actions
related to Insurance Contracts in the ordinary course of business as currently
conducted by the Company (“Ordinary Course of Business”), there are no
complaints (consumer or otherwise), claims, actions, suits, arbitrations,
hearings, proceedings or investigations, whether at law, in equity or admiralty,
before any court, arbitrator, governmental department, commission, board, agency
or instrumentality, domestic or foreign (collectively, “Actions”), pending or,
to the Seller’s Knowledge, threatened (i) against the Company or its business or
any property of the Company or any individual in his or her capacity as a
director or officer of the Company, or the ability of the Company to conduct or
transact any insurance business, or (ii) against Seller or any Affiliate of
Seller (other than the Company) that would prevent the consummation of the
transactions contemplated by this Agreement or the Related Agreements.

 

(b)          There are no Actions pending in which the Company is either a
plaintiff or (if not a formal proceeding) an aggrieved party or claimant and
there are no orders, decrees or injunctions issued in favor of the Company,
except with respect to cross claims, counterclaims and claims for subrogation,
indemnity, salvage or contribution and declarations of coverage or other Actions
arising out of the claims-handling activities of the surety and fidelity
business of the Company.

 

Section 3.13.    Compliance with Law.

 

17

--------------------------------------------------------------------------------


 

(a)          The Company is, and since December 31, 2010 has been, in compliance
in all material respects with Applicable Law.  To Seller’s Knowledge, the
Company is not under investigation by any governmental authority with respect to
any material violation of Applicable Law.

 

(b)          Neither the Company nor, to Seller’s Knowledge, any officer,
director, employee or authorized agent on behalf of the Company, has made any
unlawful payment to, or entered into any written or oral understanding or
agreement to make any unlawful payment to, any governmental or
quasi-governmental official, or to any other Person.

 

(c)          The Company has filed all material reports, data, registrations,
filings, other information and applications required to be filed with or
otherwise provided to governmental authorities with jurisdiction over the
Company or its business, properties or assets, and all required regulatory
approvals in respect thereof are in full force and effect.  All such regulatory
filings were in compliance in all material respects with Applicable Laws, and no
material deficiencies have been asserted by any such governmental authorities
with respect to such regulatory filings that have not been resolved.

 

(d)          Seller has delivered or otherwise made available to Buyer copies of
all material written correspondence with governmental authorities (including
email correspondence) within its possession or control and that pertain to the
conduct of the Company’s business since December 31, 2010.

 

Section 3.14.    Absence of Certain Changes.  Except as contemplated by this
Agreement or as set forth on Schedule 3.14, between December 31, 2013 and the
date of this Agreement, the Company has not:

 

(a)          incurred any obligation or liability (absolute or contingent)
except for obligations or liabilities incurred in the Ordinary Course of
Business;

 

(b)          sold or transferred any assets or property or cancelled any debts
or claims, except for sales of investment assets and in the Ordinary Course of
Business;

 

(c)          made any loan or advance to, or guaranteed the obligations of, any
individuals, firms, corporations or other entities;

 

(d)          declared, made, set aside or paid any dividend, distribution or
payment on, or any purchase or redemption of, any shares of any class of its
capital stock or made any commitments therefor;

 

(e)          made any change in its accounting methods or practices, or made any
change in depreciation or amortization policies or rates adopted by it;

 

(f)           except in the Ordinary Course of Business, entered into or amended
any material contract or other material agreement;

 

18

--------------------------------------------------------------------------------


 

(g)          entered into any agreement pursuant to which it has agreed to
refrain from competing with any party;

 

(h)          except for investment assets acquired (i) in the Ordinary Course of
Business or (ii) in connection with the Closing in order to comply with the
terms and conditions of this Agreement, made any acquisition of any of the
assets, properties, capital stock or business of any other Person;

 

(i)           suffered or had any material adverse change, event or condition in
its business, results of operations, assets, condition (financial or otherwise),
or in the manner in which it is conducting its business, or any other Material
Adverse Effect;

 

(j)           issued, granted, sold or otherwise disposed of any of its capital
stock or other securities, or options or rights to acquire its capital stock or
securities;

 

(k)          written up, written down or written off the value of any material
amount of assets, except in the Ordinary Course of Business; or

 

(l)           entered into any agreement or understanding to do any of the acts
or things described in this Section 3.14.

 

Section 3.15.    Bank Accounts; Powers of Attorney.  Schedule 3.15 is a list of
(a) each bank or depository in or with which the Company maintains an account or
safe deposit box and with respect to Statutory Accounts the corresponding number
of each Statutory Account and the names of all persons holding check signing
authority with respect thereto and (b) except for any insurance regulatory
authorities or other governmental entities or persons who may be designated as
representatives for service of process, any person holding a power of attorney
from the Company.   A true and complete copy of each such power of attorney has
been made available to Buyer.

 

19

--------------------------------------------------------------------------------


 

Section 3.16.    Employees and Labor Relations.

 

(a)          A true, accurate and complete list of all directors and officers of
the Company is set forth on Schedule 3.16(a).  The Company does not have any
full-time, part-time, temporary, leased, per diem or other employees
(collectively, “Employees”) or any natural persons providing services to the
Company as consultants or independent contractors or in any similar capacity. 
The Company is and has at all times been in compliance in all material respects
with all Applicable Laws relating to employment, employment practices, wages,
hours, collective bargaining, unemployment insurance, worker’s compensation,
equal employment opportunity, discrimination, immigration, the payment and
withholding of Taxes, termination of employment, occupational safety and health
standards and similar foreign, state or local Applicable Laws. The Company has
no obligation or liability of any kind to, or in respect of, any past or present
director or officer or any past Employee, consultant or independent contractor
and no payment or benefits will become payable to any such person as a result of
the transactions contemplated hereby (either alone on in conjunction with any
other event).

 

(b)          The Company does not sponsor, maintain, contribute to, have any
obligation to contribute to, participate in or have liability (including,
without limitation, potential or contingent liability under Title IV of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)), with
respect to, any employee benefit or compensation plan, program, policy,
agreement or arrangement (collectively, “Plans”), whether or not subject to
ERISA, and each Plan that has in the past six (6) years been applicable to the
Company or any past Employees was established, maintained and administered in
all material respects in compliance with all Applicable Laws and its terms and
no unsatisfied liability or obligation of the Company of any kind exists under
any such Plan.

 

(c)          The Company is not, and has not been, subject to or bound by any
union or collective bargaining agreements.

 

Section 3.17. Property.  As of the Closing Date, the Company will not own or
lease any real property.

 

Section 3.18.    Intellectual Property.  Except for any trademarks, trade names,
service marks (whether registered or not) that contain or are confusingly
similar with “RLI” or “Mt. Hawley” (“Seller Trademarks”) (which as of the
Closing will remain the property of Seller and its Affiliates (other than the
Company)), the Company owns, licenses or otherwise possesses legally enforceable
rights to use, all patents, trademarks, trade names, service marks, copyrights,
technology, know-how, trade secrets, software programs or applications, data and
databases, and tangible or intangible proprietary information or materials that
are used in the business of the Company as currently conducted in all material
respects, and all of such intellectual property constitute sufficient
intellectual property rights to conduct the business of the Company as currently
conducted and, to Seller’s Knowledge, such intellectual property is not, and has
not been, infringing or misappropriating any material intellectual property
rights of a third party. 

 

20

--------------------------------------------------------------------------------


 

To the Seller’s Knowledge, all patents and registered trademarks, trade names,
service marks, trade secrets and copyrights owned by the Company, if any, are
valid.

 

Section 3.19.    Insurance Policies.  Schedule 3.19 contains a list of all
policies of insurance maintained by the Company of the date hereof with respect
to its properties and the conduct of its business.

 

Section 3.20.    Ratings.  As of the date hereof, the financial strength rating
of Seller is rated A+ by A.M. Best Company, Inc. (“A.M. Best”), and A.M. Best
has not announced that it has such ratings under surveillance or review.

 

Section 3.21.    Brokers and Finders.  Except for Mergers & Acquisition
Services, Inc., no broker or finder has acted directly or indirectly on behalf
of Seller in connection with this Agreement or the transactions contemplated
hereby, and except for Mergers & Acquisition Services, Inc., no broker or finder
is entitled to any broker or finder’s fee or other commission in connection with
the transactions contemplated by this Agreement.  The fees of Mergers &
Acquisition Services, Inc., with respect to the transactions contemplated hereby
are the sole and exclusive obligations of Seller.

 

Section 3.22.    Disclaimer.  Except for the representations and warranties
contained in this Article III, none of Seller or its Affiliates or any of its
respective Representatives makes any other representation or warranty of any
kind or any nature whatsoever, oral or written, express or implied, with respect
to Seller or any of its Affiliates (including the Company), or the transactions
contemplated by this Agreement.  Except for the representations and warranties
contained in this Article III, Seller disclaims, on behalf of itself and its
Affiliates (including the Company) and its and their respective Representatives
any other representations and warranties (and liability or obligation therefor),
whether made by Seller or its Affiliates (including the Company) or its or their
respective Representatives or any other Person.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as of the date hereof and as of the
Closing Date as follows:

 

Section 4.1.       Organization; Existence and Authority of Buyer.  Buyer is a
limited liability company duly organized, validly existing and in good standing
under the laws of the Commonwealth of Puerto Rico.  Buyer possesses full limited
liability company right, power and legal authority to own, lease and operate its
assets and properties and to carry on its business as the same is being
conducted.  Buyer and each Affiliate of Buyer that will execute any other
agreement or instrument to be executed by such Affiliate pursuant hereto have
full limited liability company right, power and authority to execute and
deliver, as applicable, this Agreement and such other agreements and
instruments, to perform each of the terms, covenants, undertakings, and
agreements on its part to be performed, and to make the representations and
warranties on its part

 

21

--------------------------------------------------------------------------------


 

made, pursuant hereto and thereto.  This Agreement and such other agreements and
instruments as are to be executed and delivered by Buyer or one of its
Affiliates, and the performance hereof and thereof, have been, or when executed
shall have been, duly authorized by all necessary limited liability company
action and are, or will be, duly and validly executed and delivered by Buyer and
such Affiliates and constitute, or shall constitute, the legal, valid and
binding obligations of Buyer and such Affiliates, enforceable against Buyer and
such Affiliates in accordance with their terms except that (a) such enforcement
may be limited by applicable bankruptcy, insolvency, moratorium or other similar
laws in effect relating to or affecting the enforcement of the rights of
creditors generally, and (b) the remedy of specific performance and injunctive
and other forms of equitable relief may be subject to equitable defenses and to
the discretion of the court before which any proceeding therefor may be brought.

 

Section 4.2.       Investment Representation.  Buyer is acquiring the Shares for
its own account without a view to the distribution or sale thereof and without
any violation of the Securities Act of 1933, as amended.

 

Section 4.3.       No Violation; Approvals; Filings.

 

(a)          Assuming compliance with Section 4.3(b), the execution and delivery
of this Agreement, the Related Agreements and the other agreements and
instruments to be executed by Buyer or an Affiliate of Buyer pursuant hereto and
thereto, and the performance of all of the transactions contemplated herein and
therein, do not and will not (i) violate or breach any Applicable Law, (ii)
violate or breach the certificate of incorporation or bylaws of Buyer or such
Affiliate of Buyer, or (iii) with or without notice or the passage of time or
both, violate, conflict with or result in a breach of any provision of, or
constitute a default (or an event which, with the giving of notice, the passage
of time or otherwise would constitute a default) under or entitle any party to
terminate, accelerate or cause a breach or default of, or result in the creation
of any Encumbrance upon any of the properties or assets of Buyer or such
Affiliate of Buyer under, or create any right of acceleration, termination,
vesting, payment, exercise, suspension, revocation or cancellation or the loss
of any right or benefit under any contract, mortgage, lien, lease, agreement,
indenture, trust, instrument, order, judgment or decree to which Buyer or such
Affiliate of Buyer is a party or which is binding upon Buyer or such Affiliate
of Buyer or upon any of Buyer’s or such Affiliate’s assets, except, in the case
of clauses (i) and (iii) above, as would not reasonably be expected to result in
a material adverse effect on the ability of Buyer or such Affiliate of Buyer to
perform its obligations under this Agreement or the Related Agreements or
consummate the transactions contemplated hereby or thereby.

 

(b)          Except as set forth in Schedule 4.3(b), Buyer is not required to
obtain any consent, approval or authorization from or to make any filings with
any governmental agency, body, or authority with regard to execution, delivery
and performance of this Agreement or such other agreements or documents as are
to be executed by Buyer pursuant hereto, or the consummation of the transactions
contemplated herein or therein (“Buyer’s Approvals”).

 

22

--------------------------------------------------------------------------------


 

Section 4.4.       Brokers and Finders.  Except for TAG Financial Institutions
Group, LLC, no broker or finder has acted directly or indirectly on behalf of
Buyer in connection with this Agreement or the transactions contemplated hereby,
and except for TAG Financial Institutions Group, LLC, no broker or finder is
entitled to any broker or finder’s fee or other commission in connection with
the transactions contemplated by this Agreement.  Any fees of TAG Financial
Institutions Group, LLC, with respect to the transactions contemplated hereby
are the sole and exclusive obligations of Buyer.

 

Section 4.5.       Financial Ability.  Buyer has delivered to Seller a true,
complete and correct copy of the executed equity commitment letter, dated as of
May 27, 2015 among Buyer and the investors thereto (the “Equity Commitment
Letter”), pursuant to which, upon the terms and subject to the conditions set
forth therein, the investors thereto have committed to invest the cash amount in
Buyer set forth in its Equity Commitment Letter (the “Equity Financing”).  The
Equity Commitment Letter has not been amended, modified or replaced prior to the
date of this Agreement, and, as of the date hereof, to the knowledge of buyer,
the commitments contained in the Equity Commitment Letter has not been withdrawn
or rescinded in any respect.  As of the date hereof,  the Equity Commitment
Letter (x) is in full force and effect, and (y) is a legal, valid, binding and
enforceable obligation of Buyer and, to the knowledge of Buyer, the other
parties thereto, in each case except that (a) such enforcement may be limited by
applicable bankruptcy, insolvency, moratorium or other similar laws in effect
relating to or affecting the enforcement of the rights of creditors generally,
and (b) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.  Other than as
set forth in the Equity Commitment Letter, there are no conditions related to
the funding of the full amount of the Equity Financing (including any “flex”
provisions).  There is no other agreement relating to the Equity Financing to
which Buyer or any of its Affiliates is a party that would, or would reasonably
be expected to, (i) impair the validity of the Equity Commitment Letter, (ii)
reduce the aggregate amount of the Equity Financing or (iii) materially delay or
prevent the Closing.  Assuming Buyer is otherwise obligated to effect the
Closing as set forth in Article IX hereof and the satisfaction of the conditions
of the Equity Commitment Letter, upon receipt of the proceeds contemplated by
the Equity Commitment Letter, Buyer will have access as of the Closing Date to
sufficient funds to purchase the Shares on the terms and conditions contemplated
by this Agreement, to consummate the other transactions contemplated by this
Agreement and to pay all associated costs and expenses required to be paid by
Buyer.

 

Section 4.6.       Investigation.  Buyer acknowledges and agrees that it (a) has
made its own inquiry and investigation into, and, based thereon, has formed an
independent judgment concerning, the Company and (b) has been furnished with or
given adequate access to such information about the Company as it has requested.

 

Section 4.7.       Disclaimer.  Except for the representations and warranties
contained in this Article IV, none of Buyer or its Affiliates or any of its
respective Representatives makes any other representation or warranty of any
kind or any nature whatsoever, oral or written, express or implied, with respect
to Buyer or any of its

 

23

--------------------------------------------------------------------------------


 

Affiliates, or the transactions contemplated by this Agreement.  Except for the
representations and warranties contained in this Article IV, Buyer disclaims, on
behalf of itself and its Affiliates and its and their respective Representatives
any other representations and warranties (and liability or obligation therefor),
whether made by Buyer or its Affiliates or its or their respective
Representatives or any other Person.

 

ARTICLE V.

 

COVENANTS

 

Section 5.1.       Conduct of Business.  Except (a) as set forth on Schedule
5.1, (b) as otherwise contemplated by this Agreement, (c) with the prior written
consent of Buyer, or (d) as required by Applicable Law, during the period
commencing on the date hereof and ending on the Closing Date (the “Interim
Period”), Seller shall (x) use commercially reasonable efforts to cause the
Company to operate in the Ordinary Course of Business, including activities
incident to and appropriate for running off its Insurance Contract portfolio and
(y) cause the Company to:

 

(i)        preserve and maintain its corporate existence;

 

(ii)       use commercially reasonable efforts to preserve and maintain each of
the Insurance Qualifications;

 

(iii)      keep accurate records and books of account;

 

(iv)      comply in all material respects with Applicable Law, including making
all filings with insurance regulatory authorities in a timely manner;

 

(v)       furnish directly to Buyer copies of any filings made with any
insurance or other regulatory official, agency or body or as otherwise required
under any Applicable Law, as soon as practicable and in any event within five
(5) Business Days after their filing;

 

(vi)      deliver to Buyer promptly upon receipt copies of all written
communications from state regulatory authorities with respect to the Insurance
Qualifications;

 

(vii)     not engage in any activity or business of any kind or nature,
including but not limited to, issuing, amending or renewing any policies of
insurance or reinsurance, except for activity incident to the runoff of the
surety bond portfolio held by the Company as of the date of the Agreement;

 

(viii)    not issue any shares of capital stock or issue any right, warrant,
call, preemptive right, option, appreciation right, phantom right, or other
agreement or commitment of any kind, material or

 

24

--------------------------------------------------------------------------------


 

immaterial, contingent or otherwise, which provides that any Person may receive
from any Person any shares of the capital stock, or any other security of the
Company; and not make or enter into any agreement or understanding providing
for, restricting or otherwise affecting the transfer, voting or dividend rights
of any shares of the capital stock or any other security of the Company;

 

(ix)      not reclassify or change the rights of any capital stock of the
Company;

 

(x)       not incur, suffer or permit any Encumbrance upon the Shares;

 

(xi)      not incur any new indebtedness and not guarantee any obligations of
others;

 

(xii)     except to the extent required by Applicable Law, or consistent with
past practices or in the Ordinary Course of Business, not (A) amend any Tax
Return previously filed by or on behalf of the Company; (B) make, change or
rescind any election filed by or on behalf of the Company relating to Taxes; (C)
make any change to any of the Company’s methods, policies or practices of Tax
accounting or methods of reporting income or deductions for Tax purposes from
those employed in the preparation of its most recently filed Tax Returns; (D)
request a ruling relating to Taxes; or (E) enter into any closing agreements
with any Taxing Authority, in each case, that solely relates to the Company and
will be binding on the Company subsequent to the Closing Date;

 

(xiii)    not amend its articles of incorporation or bylaws;

 

(xiv)    not lease, license, mortgage, pledge or subject to any Encumbrance,
other than Permitted Encumbrances or, except in connection with the Closing in
order to comply with the terms and conditions of this Agreement, sell, any
assets, properties or rights of the Company;

 

(xv)     not make or agree to make any distribution of cash or other assets or
properties of the Company by way of dividend, distribution, redemption or
otherwise;

 

(xvi)    not enter into any agreement, contract or understanding of any kind,
whether oral or written, except in connection with the investigation, settlement
and/or payment of any claim under or the termination, commutation, compromise
and/or a release with respect to any debts, liabilities, contracts and
obligations that will be (or would be, if not resolved or terminated prior to
the Closing) Assumed Liabilities (as defined under the Assignment and Assumption
Agreement);

 

25

--------------------------------------------------------------------------------


 

(xvii)   not acquire or agree to acquire in any manner any assets or securities
other than in the Ordinary Course of Business;

 

(xviii)  not make any change in its accounting methods or practices;

 

(xix)    not authorize, recommend, propose or announce an intention to adopt a
plan of complete or partial liquidation, dissolution, rehabilitation,
restructuring or other reorganization of the Company, provided, however, that
this restriction will not apply with respect to any deemed plan of liquidation
that is made under federal income tax law in connection with the Section 336(e)
Election;

 

(xx)     not adopt a new Plan or hire any Employees, independent contractors or
consultants;

 

(xxi)    not merge or consolidate with or acquire the business of any other
corporation or business organization; and

 

(xxii)   not agree, whether in writing or otherwise, to do any of the foregoing.

 

Section 5.2.       Approvals.

 

(a)          Seller covenants and agrees that during the Interim Period it will
promptly file for and use commercially reasonable efforts to obtain Seller’s
Approvals.  Buyer covenants and agrees that during the Interim Period it will
promptly file for and use commercially reasonable efforts to obtain Buyer’s
Approvals.  Seller and Buyer shall provide information and communications to
governmental or regulatory authorities as such governmental or regulatory
authorities may reasonably request in connection with this Agreement and the
Related Agreements and obtaining Seller’s Approvals and Buyer’s Approvals.  Each
of Seller and Buyer (i) shall provide to the other copies of all non
confidential portions of filings, applications and other material written
communication, in substantially the form to be filed with or submitted to
governmental or regulatory authorities in connection with this Agreement, the
Related Agreements or in connection with obtaining Seller’s Approvals and
Buyer’s Approvals at least five (5) days prior to such filing, submission or
communication, (ii) shall consider in good faith the comments of the other party
in respect of such filings, applications and communications and (iii) shall
thereafter keep the other party apprised of the status of such filings,
applications and communications. Each of Seller and Buyer shall pay all amounts
required to be paid by it in obtaining the Seller’s Approvals and Buyer’s
Approvals, respectively. Subject to Applicable Law relating to the sharing of
information, Buyer and Seller shall notify and keep each other advised as to,
and provide copies of any communication it or any of its Affiliates receives
from any governmental or regulatory authority relating to the matters subject to
this Agreement.  To the extent that either party participates in any meeting
with any governmental or regulatory authorities relating to matters that are the
subject of this Agreement, such party shall use commercially

 

26

--------------------------------------------------------------------------------


 

reasonable efforts to consult with the other party in advance, and to the extent
permitted by such authorities, give the other party an opportunity to attend and
participate at such meeting.

 

(b)          Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, nothing in this Agreement will be deemed to require
Buyer to consent to a condition or burden imposed by a governmental authority in
connection with the granting of any of the Seller’s Approvals or Buyer’s
Approvals if such condition or burden (i) seeks to prohibit or limit the
ownership, or materially limit the operation, by Buyer or the Company of the
business or assets of the Company (including any Insurance Qualification) or to
compel the Company, Buyer or its Affiliates to dispose of or hold separate any
portion of their business or assets as a result of the transactions contemplated
by this Agreement, (ii) seeks to impose any limitation on the ability of Buyer
or its Affiliates to exercise full rights of direct or indirect ownership of or
control over the Company or its assets or materially limit the control of the
Company’s operations or (iii) would place a material financial or material
operational burden on Buyer; provided, however, that any requirement by the
Illinois Department of Insurance that the Buyer (x) make a capital contribution
to increase the Company’s statutory surplus to an amount not in excess of $21
million or (y) hire any personnel or procure any resources or functions
reasonably required to sustain the proposed business plan of the Company filed
with the Form A application, shall not be deemed a condition or burden pursuant
to clauses (i) through (iii) of this Section 5.2(b).  Notwithstanding anything
to the contrary, nothing in this Agreement will be deemed to require Seller to
consent to a condition or burden imposed by a governmental authority in
connection with the granting of any of the Seller’s Approvals or Buyer’s
Approvals if such condition or burden would be materially adverse to Seller,
including a request to make any financial accommodation to the Company or Buyer
(whether by contributing capital to the Company, entering into a capital
maintenance agreement for the benefit of the Company or Buyer, or otherwise).

 

(c)          Notwithstanding anything herein to the contrary, Buyer shall use
its commercially reasonable efforts to cause an application of “Form A –
Statement of Acquisition of Control of a Domestic Insurer” (“Form A”) to be
filed with the Illinois Department of Insurance in respect of the transactions
contemplated by this Agreement as soon as possible following the date of this
Agreement, but in no event later than ten (10) days following the date of this
Agreement, and thereafter, if required, cause any amendments to the Form A
application and other required or appropriate filings to be made, and shall at
all times between the date hereof and the Closing, subject to Section 5.2(b),
take such other actions as are required by Buyer to obtain Form A approval from
the Illinois Department of Insurance and all other Buyer’s Approvals.

 

(d)          Seller and Buyer shall use commercially reasonable efforts to
obtain any other consents and approvals and make any other notifications that
may be required in connection with the transactions contemplated by this
Agreement and the Related Agreements; provided, however, that no party shall be
required to compensate, other than any de minimis payments or consideration, any
third party in order to obtain such third party’s consent or approval.

 

27

--------------------------------------------------------------------------------


 

Section 5.3.       Cooperation.  Subject to the terms and conditions hereof, (a)
each party hereto shall cooperate with the other party hereto, and Seller shall
cause the Company to cooperate with Buyer, in connection with consummating the
transactions contemplated by this Agreement, and (b) each of the parties hereto
agrees, and Seller shall cause the Company, to use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable under Applicable Laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement.

 

Section 5.4.       Notification of Changes.  During the Interim Period, each
party shall give the other prompt notice after it has obtained knowledge of (a)
any fact or circumstance which renders untrue, incorrect or misleading in any
material respect any of the representations and warranties made in this
Agreement, whether as of the date such representation and warranty was made or
as of the date such knowledge was obtained, (b) any failure to comply with or
satisfy in any material respect any covenant, condition or agreement which it is
to comply with or satisfy under this Agreement, and (c) any material adverse
change affecting its ability to perform its obligations under this Agreement.

 

Section 5.5.       Right of Access and Inspection; Preparation of Financial
Statements.

 

(a)          During the Interim Period, Seller shall cause the Company to
provide to Buyer and its representatives information concerning the Company as
Buyer or any of such representatives may reasonably request (which request must
specify a reason for such information that is reasonably related to the
consummation of the transactions contemplated hereby); provided, however, that
Seller shall not be required to cause the Company (A) to furnish information
that is outside the scope of such request or contains or relates to proprietary
information or trade secrets of Seller or its Affiliates (other than the
Company) or (B) to make available portions of any documents which portions in
the opinion of counsel are subject to the attorney-client privilege.  Following
the Closing, each party will, in connection with the preparation of the
financial statements of the Company, provide to the other party reasonable
access to necessary information within its control.

 

(b)          Between the date hereof and the Closing Date, Seller shall cause
the Company to, consistent with its operation in the Ordinary Course of
Business, prepare and file on a timely basis, the statutory financial statements
of the Company for any year or quarter ended prior to the Closing for which
statutory financial statements are due on or before the Closing Date, in each
case including all exhibits, interrogatories, schedules and any actuarial
opinions, affirmations, certifications or other supporting documents filed in
connection therewith, a copy of which shall be promptly provided to Buyer.

 

(c)          All statements described in this Section 5.5 shall be prepared in
accordance with SAP consistent with past practices and on the forms prescribed
or permitted by the Illinois Department of Insurance and the insurance regulator
in each

 

28

--------------------------------------------------------------------------------


 

other jurisdiction in which the Company is required to file a quarterly or
annual statement.

 

(d)          Following the Closing Date, Buyer shall, and shall cause the
Company to, provide to Seller and its Representatives information concerning the
Company as Seller or any of such Representatives may reasonably request to
assist Seller in connection with any compliance, reporting, accounting, Tax or
regulatory matter (including for purposes of preparing any statutory financial
statements or statutory financial information) or third party Action, and Buyer
shall cooperate in good faith fully with Seller and its Representatives to
furnish, at Seller’s expense, such books and records and make available;
provided that such access does not unreasonably interfere with the conduct of
the business of Buyer or the Company; provided, further, Seller shall not have
access to information that is subject to an attorney-client or other legal
privilege that might be impaired by such disclosure.

 

Section 5.6.       Confidentiality of Information.

 

(a)          All books, records, data and information (collectively, the
“Confidential Information”) furnished by Seller or the Company, on the one hand,
or Buyer, on the other hand, to each other in connection with the transactions
contemplated by this Agreement shall be considered “Elevation Material” subject
to the terms of that certain Confidentiality Agreement dated December 12, 2014
between the Company and CBCG Insurance Holdings, Inc. (the “Confidentiality
Agreement”), which shall continue in full force in effect until the Closing, at
which time the parties hereto shall cause the Confidentiality Agreement to be
terminated with no liability on the part of any party thereto except for
liabilities that arose prior to the Closing.  If for any reason the transactions
contemplated by this Agreement are not consummated, the Confidentiality
Agreement shall continue in full force and effect in accordance with its terms.

 

(b)          Neither Buyer nor Seller shall issue (or permit their respective
Affiliates to issue) any press release or other public statement concerning the
transactions contemplated by this Agreement without first providing the other
party with a written copy of the text of such release or statement, and
obtaining such other party’s written consent respecting such release or
statement, which consent shall not be unreasonably withheld or delayed, except
as may be required by Applicable Law, the Securities Exchange Commission or the
New York Stock Exchange, but with reasonable advance notice to the other party. 
For the avoidance of doubt, Seller and its Affiliates, including RLI Corp., may
make all required filings, statements and releases with the Securities Exchange
Commission and the New York Stock Exchange without prior consent of Buyer, but
with reasonable advance notice for any filings, statements or releases related
to this Agreement.

 

Section 5.7.       Intercompany Agreements and Accounts.  Except as set forth on
Schedule 5.7 or as contemplated by this Agreement or any Related Agreement, as
of the Closing Date, Seller shall, or shall cause the Company to terminate,
settle or otherwise extinguish any and all liabilities, obligations, payments,
contracts, commitments, reinsurance treaties or other arrangements or
understandings between the Company and

 

29

--------------------------------------------------------------------------------


 

Seller or any Affiliate of Seller (including, for the avoidance of doubt, any
director, officer or employee of Seller or any Affiliate of Seller, and any
immediate family member of any of the foregoing), which may be effected by way
of an amendment of such contract, commitment, reinsurance treaty or other
arrangement or understanding terminating and releasing the Company from such
contract, commitment, reinsurance treaty or other arrangement or understanding.

 

Section 5.8.       Rescinded Insurance Qualifications.

 

(a)          In the event that, between the date hereof and the Closing, any
Insurance Qualification (but, for the avoidance of doubt, disregarding any
permit, license or approval of any specific lines of business with respect to
such Insurance Qualification) is rescinded, terminated, revoked, nonrenewed,
suspended or otherwise restricted or impaired so as not to permit the Company to
conduct insurance business in the applicable jurisdiction as contemplated by
such Insurance Qualification (a “Rescinded Insurance Qualification”), Seller
shall (a) promptly notify Buyer of such Rescinded Insurance Qualification and
(b) use its commercially reasonable efforts (but without any obligation to
expend any material funds or to initiate, or increase the activities of, any
insurance operations) to cure any condition causing such Insurance Qualification
to be a Rescinded Insurance Qualification as promptly as practicable.  In the
event that the condition causing any Insurance Qualification to be a Rescinded
Insurance Qualification is lifted or otherwise cured, Seller shall promptly
provide to Buyer appropriate documentary evidence of the status of the Company’s
authority to transact insurance business on a licensed basis in the applicable
jurisdiction.  In the event that (i) five or more Insurance Qualifications are,
and remain, Rescinded Insurance Qualifications as of the Closing Date or (ii)
any Insurance Qualification set forth on Schedule 5.8(a) is, and remains,
Rescinded Insurance Qualification as of the Closing Date, a “Rescinded Insurance
Event” shall be deemed to have occurred.

 

Section 5.9.       Authority; Bank Accounts.

 

(a)          Following the date hereof and prior to the Closing, Buyer shall
open and establish its own general bank and investment accounts for the benefit
of the Company.  Buyer acknowledges and agrees that any account held or used by
the Company prior to the Closing, other than any non-transferrable statutory
accounts (“Statutory Accounts”), will not be available for use by the Company,
Buyer or any other Affiliate of Buyer after the Closing.

 

(b)          At the Closing, Seller shall provide or cause to be provided to
Buyer, resignations, appropriately executed signature cards and all other
documentation needed in preparation for closing or transferring signature
authority for any Statutory Accounts.  Seller shall, and shall cause its
Affiliates to, use its commercially reasonable efforts to cooperate with and
assist Buyer in obtaining, subsequent to the Closing, any statutory or
regulatory approvals required to enable the Company to make the appropriate
closings or transfers, including transfers of signature authorization, and in
providing all notices thereof as may be required by appropriate governmental
authorities with respect to any Statutory Accounts.  From and after the Closing,
no agent or officer of Seller or

 

30

--------------------------------------------------------------------------------


 

any of its Affiliates may take any action with respect to any such Statutory
Account other than as may be expressly authorized in writing by Buyer.

 

Section 5.10.    Deposits.  If the statutory deposits required by the insurance
regulators of the jurisdictions in which the Company has Insurance
Qualifications are not maintained in compliance with such requirements at any
time prior to the Closing Date, Seller shall cause the Company promptly to
comply with any such statutory deposit requirements.

 

Section 5.11.    Agency Agreements; Non-Insurance Contracts and Reinsurance
Treaties.  Subject to Section 5.7 as it relates to intercompany agreements,
Buyer and Seller acknowledge and agree that Seller shall use commercially
reasonable efforts to cause the Company to cause each of the Agency Agreements,
the Reinsurance Treaties and the Non-Insurance Agreements to be terminated or
amended, or assigned to Seller or an Affiliate of Seller (other than the
Company), as of or prior to the Closing, to effect a release of the Company and
all of the Company’s obligations and liabilities thereunder.  To the extent that
any of the Agency Agreements, the Reinsurance Treaties or Non-Insurance
Contracts have not been terminated or amended, or assigned to Seller or an
Affiliate of Seller (other than the Company), and the Company is not fully
released from its obligations and liabilities thereunder, as of the Closing
Date, any rights, liabilities and obligations under such contracts shall be
assumed by Seller or an Affiliate of Seller (other than the Company) pursuant to
the Assignment and Assumption Agreement, the Reinsurance Agreement or other
assumption arrangement.

 

Section 5.12.    Assets of the Company.  Between the date hereof and the
Closing, Seller shall cause the Company to sell or dispose of all assets and
properties of the Company (except for assets of de minimis value in the
aggregate and the assets set forth in clauses (i) through (v)), such that as of
the Closing, the assets of the Company shall solely consist of (i) the Insurance
Qualifications, (ii) the Closing Admitted Assets, (iii) any intellectual
property or similar rights (other than Seller Trademarks), (iv) the Company’s
articles of incorporation and books and records and (v) the Related Agreements.

 

Section 5.13.    Minimum Statutory Surplus.  Subject to the approval of
applicable insurance regulators, Seller shall cause the Company to make a
dividend distribution to Seller, prior to Closing, in order to reduce the
Company’s statutory surplus to an amount that is not (a) less than the sum of
$50,000 plus the highest minimum capital and surplus requirement of each
jurisdiction in which the Company holds an Insurance Qualification and (b) more
than the sum of $150,000 plus the highest minimum capital and surplus
requirement of each jurisdiction in which the Company holds an Insurance
Qualification.

 

Section 5.14.    Intellectual Property Assignment and Application to Change
Name.

 

(a)          Buyer acknowledges and agrees that it is not purchasing or
acquiring any right, title or interest to any Seller Trademark.  Prior to or at
the Closing, Seller shall cause the Company to transfer pursuant to the
Intellectual Property

 

31

--------------------------------------------------------------------------------


 

Assignment all right, title and interest that the Company may have in any Seller
Trademarks to Seller or an Affiliate of Seller.

 

(b)          (i) Within two (2) Business Days following the Closing Date, Buyer
shall, at its own expense file any applications and related documents with
applicable regulatory authorities in the State of Illinois to change the name of
the Company to another name selected by the parties in good faith prior to the
Closing, which does not include, contain or are confusingly similar with any
Seller Trademark and (ii) within thirty (30) calendar days following the receipt
of all approvals of such regulatory authorities, Buyer shall, at its own
expense, use its commercially reasonable efforts (A) to file any applications
and related documents with other applicable regulatory authorities to change the
name of the Company to such name selected by the parties and (B) to remove all
Seller Trademarks appearing on materials used by the Company in its business. 
Buyer shall thereafter use commercially reasonable efforts to pursue diligently
the process to ensure that such name change and removal of Seller Trademarks are
effected, including providing to Seller a copy of the filed name change
application.  The application and related documents required in order to change
the name of the Company shall be prepared by the parties in collaboration prior
to the Closing.  Such collaboration shall include the opportunity for each party
to review and comment on the application and related documentation required to
effect such name change.

 

Section 5.15.    Insurance.  From and after the Closing Date, the Company shall
cease to be insured by Seller’s or its Affiliates’ corporate insurance policies
or by any of their self-insured programs to the extent that such insurance
policies or programs cover the Company; provided, however, that Seller and its
Affiliates may, at its sole discretion, after the Closing Date continue to
provide tail coverage for the Company for any period prior to the Closing Date.

 

Section 5.16.    Post-Closing Insurance Qualifications.  Following the Closing,
with respect to Insurance Qualifications for which Applicable Laws require the
Company to renew existing business, Buyer will use commercially reasonable
efforts to maintain the Insurance Qualifications during all periods when
Company’s bonds and insurance policies are in effect (and being serviced under
the Services Agreement), until they are no longer in force, transferred,
terminated or otherwise no longer operative.

 

Section 5.17.    Financing.  Buyer shall not, without the prior written consent
of Seller, permit the Equity Commitment Letter to be amended, modified, replaced
or terminated, and Buyer shall, and shall cause its Affiliates to, use
reasonable best efforts to do all things necessary to obtain the proceeds of the
Equity Financing no later than the date on which the Closing is required to
occur pursuant to Section 2.4, on the terms and conditions set forth in the
Equity Commitment Letter.

 

32

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

SURVIVAL

 

Section 6.1.       Survival.  Each of the representations and warranties made by
Seller in Article III and Buyer in Article IV of this Agreement shall survive
the Closing for a period of twenty (20) months after the Closing Date; provided
that the representations and warranties set forth in (i) Section 3.1
(Organization; Existence and Authority of Seller), Section 3.2(a) (Organization;
Good Standing of the Company), Section 3.3 (Capitalization and Delivery of the
Shares), Section 3.5 (Title to Shares; Subsidiaries and Affiliates), Section
3.8(l) (Taxes) and Section 3.21 (Brokers and Finders) (“Seller Fundamental
Representations”), and (ii) Section 4.1 (Organization; Existence and Authority
of Buyer) and Section 4.4 (Brokers and Finders) (“Buyer Fundamental
Representations”) shall continue in full force and effect in perpetuity and the
representations and warranties set forth in Section 3.8 (Taxes) (other than
Section 3.8(l)) shall terminate sixty (60) days after the expiration of the
applicable statute of limitations.  The covenants and agreements set forth in
this Agreement that by their terms apply or are required to be performed in
their entirety on or prior to the Closing shall survive the Closing for a period
of twenty (20) months, and the covenants and agreements set forth in this
Agreement that by their terms are to be performed in whole or in part after the
Closing, shall survive the Closing for the period provided in such covenant or
agreement or until fully performed.

 

ARTICLE VII.

 

INDEMNITIES

 

Section 7.1.       Indemnification of Buyer.  From and after Closing, Seller
shall defend, indemnify and hold harmless Buyer and its shareholders,
Affiliates, officers, directors, employees, agents and assigns from and against
any and all liabilities, claims, liens, obligations, damages, losses, costs and
expenses (including fines, assessments (including guaranty fund assessments),
penalties and reasonable investigatory, accountant’s and attorney’s fees and
disbursements) (“Losses”) arising out of or related to:

 

(a)          the breach, failure or inaccuracy of any representation or warranty
made by Seller in this Agreement;

 

(b)          the failure of Seller to perform any of the covenants or agreements
of Seller contained in this Agreement;

 

(c)          any Agency Agreement;

 

(d)          the conduct of the Company’s business at any time before the
Closing or any actions taken or omissions made at any time prior to the Closing;
or

 

33

--------------------------------------------------------------------------------


 

(e)          Buyer’s compliance with Section 5.16 to the extent such compliance
results in expenditures by Buyer or the Company that neither Buyer nor the
Company otherwise would have incurred in the ordinary course of business;

 

provided, however, that Seller shall have no liability under Section 7.1(a)
(other than liability for Losses arising of or related to the breach, failure or
inaccuracy of a Seller Fundamental Representations as to which this proviso
shall not apply) unless the aggregate of all Losses for which Seller would, but
for this proviso, be liable under Section 7.1(a), exceeds on a cumulative basis
an amount equal to point twenty-five percent (0.25%) of the Purchase Price
taking into account any applicable adjustments contemplated by Section 2.2(b)
(the “Indemnification Threshold”) and then from the first dollar. In any event,
the maximum amount for which Seller shall be liable in the aggregate under
Section 7.1(a) (other than liability for Losses arising out of or related to the
breach, failure or inaccuracy of a Seller Fundamental Representation as to which
this proviso shall not apply) shall not exceed the Purchase Price taking into
account any applicable adjustments contemplated by Section 2.2(b) (the
“Indemnification Cap”); provided, further, notwithstanding the foregoing, the
Indemnification Cap shall not apply to any payment by Seller with respect to
remedies for fraud or willful misconduct.

 

Section 7.2.       Indemnification of Seller.  From and after the Closing, Buyer
shall defend, indemnify and hold harmless Seller and its shareholders,
Affiliates, officers, directors, employees, agents and assigns from and against
any Loss arising out of or related to:

 

(a)          the breach, failure or inaccuracy of any representation or warranty
made by Buyer in this Agreement;

 

(b)          the failure by Buyer to perform any of the covenants or agreements
of Buyer contained in this Agreement; or

 

(c)          except as may be provided in the Related Agreements, any claim or
Action that relates solely to the conduct of the business of the Company after
the Closing;

 

provided, however, that Buyer shall have no liability under Section 7.2(a)
(other than liability for Losses arising out of or related to the breach,
failure or inaccuracy of a Buyer Fundamental Representations as to which this
proviso shall not apply) unless the aggregate of all Losses for which Buyer
would, but for this proviso, be liable under Section 7.2(a), exceeds on a
cumulative basis an amount equal to the Indemnification Threshold and then from
the first dollar. In any event, the maximum amount for which Buyer shall be
liable in the aggregate under Section 7.2(a) (other than liability for Losses
arising out of or related to the breach, failure or inaccuracy of a Buyer
Fundamental Representation as to which this proviso shall not apply) shall not
exceed the Indemnification Cap; provided, further, notwithstanding the
foregoing, the Indemnification Cap shall not apply to any payment by Buyer with
respect to remedies for fraud or willful misconduct.

 

34

--------------------------------------------------------------------------------


 

Section 7.3.       Notice.  Buyer, on the one hand, and Seller, on the other
hand, each agree to promptly notify the other if they believe that they have
incurred or may incur a Loss for which indemnification may be asserted under
this Article VII.  Such notice shall specify in reasonable detail the facts and
circumstances of such asserted Loss.  Failure to provide notice in accordance
with this Section 7.3 shall not be deemed a waiver of the right of the party
seeking indemnification (the “Indemnitee”) to indemnification other than to the
extent that such failure prejudices the defense of the claim by the indemnifying
party (the “Indemnitor”). Thereafter, upon written request by the Indemnitor,
the Indemnitee shall as promptly as practicable provide the Indemnitor with
copies of all notices and documents providing the basis for such claim.

 

Section 7.4.       Determination of Right to Indemnification.  The determination
of the right of either Buyer or Seller to indemnification under this Agreement
with respect to any Loss shall be finally determined by Buyer and Seller
jointly; provided, that if Buyer and Seller cannot make such a joint
determination either party may commence litigation with respect to such
disagreement in a court in the State of New York in compliance with Section
14.7.

 

Section 7.5.       Determination of Amount of Indemnification.  The amount of
any asserted Loss for which Buyer or Seller seeks indemnification pursuant to
this Article VII shall be finally determined as follows:

 

(a)          Subject to Section 7.5(b), such determination shall be made jointly
by Buyer and Seller; provided, that if Buyer and Seller cannot make such a joint
determination either party may commence litigation with respect to such
disagreement in a court in the State of New York.

 

(b)          In the case of any Loss arising out of or resulting from a
liability or obligation to, or claim, action or suit by, any party seeking
monetary relief other than the Indemnitee, the Indemnitor shall give written
notice to the Indemnitee within thirty (30) days after its receipt of the notice
given pursuant to Section 7.3, that the Indemnitor disputes and intends to
defend the liability, obligation, claim, action or suit giving rise to such Loss
or potential Loss.  In such event the Indemnitor shall have the right to assume
control of the defense and litigate or otherwise contest (at the expense of the
Indemnitor) such liability, obligation, claim, action or suit with counsel
selected by the Indemnitor; provided that, the Indemnitee will in any event have
the right to participate in the defense thereof at its own cost.  The Indemnitor
and Indemnitee shall, in any case, cooperate in such litigation or other contest
and shall keep each other advised of the progress and disposition thereof.  The
Indemnitor may not settle any such Loss without Indemnitee’s written consent
(which consent shall not be unreasonably withheld) unless such settlement
includes only the payment of money by the Indemnitor and the execution and
delivery of appropriate releases including a complete release of the
Indemnitee.  Upon the final adjudication of any such liability, obligation,
claim, action or suit, the amount of the Loss attributable thereto shall be then
determined pursuant to (a) above.  If the Indemnitor does not promptly assume
the defense of any such liability, obligation, claim, action or suit within
thirty (30) days following notice thereof, the Indemnitee will be entitled to
assume and control the defense thereof at the reasonable expense of

 

35

--------------------------------------------------------------------------------


 

the Indemnitor and without prejudice to the ability of the Indemnitee to enforce
its claim for indemnification against the Indemnitor hereunder.  Whether or not
the Indemnitor has assumed control or the defense of such third party claim,
action or suit, the Indemnitee shall not admit liability, pay or settle any such
claim, action or suit without the prior written approval of the Indemnitor
(which consent shall not be unreasonably, withheld, delayed or conditioned).

 

Section 7.6.       Adjustments to Indemnification Amounts.  Buyer and Seller
agree to treat any indemnification payments under this Article VII and any
payments under Article XII as an adjustment to the Purchase Price for all Tax
purposes.  The amount of any indemnification payment in respect of any Losses or
Taxes subject to indemnification under Section 7.1, 7.2 or Article XII shall be
limited to the amount of any Losses or Taxes, as the case may be, that remain
after the deduction therefrom of any insurance recoveries relating to the Loss
or Tax giving rise to the indemnification claim actually realized by and paid to
the Indemnitee.  For the avoidance of doubt, and to the extent an
indemnification payment is not permitted under Applicable Law to be treated as
an adjustment to the Purchase Price, the amount of such indemnification payment
will be increased to the extent necessary so that, after the payment of any
Taxes due with respect to the receipt of such indemnification payment, the
Indemnitee receives an amount equal to the sum it would have received had no
such Tax been payable with respect to such indemnification payment.  In the
event any fact or circumstance results in an adjustment to the Purchase Price,
such fact or circumstance shall not entitle Buyer to indemnification hereunder
in addition to such adjustment to the Purchase Price.  Notwithstanding anything
to the contrary herein, under no circumstance shall Buyer or its Affiliates be
entitled to, any payment or indemnification of Losses that have been satisfied
through another right to indemnification under this Agreement, reduction of the
Purchase Price or the assumption of liability by Seller or its Affiliates under
the Related Agreements, or any other duplicative payment or credit.

 

Section 7.7.       Tax Matters.  Anything in this Article VII to the contrary
notwithstanding, except for Section 7.6 which shall apply to Article XII, the
rights and obligations of the parties with respect to indemnification for any
and all Tax matters shall be solely governed by Article XII and shall not be
subject to the provisions of this Article VII.

 

Section 7.8.       Limitations on Indemnification.  The rights and remedies of
any party in respect of any inaccuracy or breach of any representation,
warranty, covenant or agreement will in no way be limited by the fact that the
act, omission, occurrence or other state of facts or circumstances upon which
any claim of any such inaccuracy or breach is based may also be the subject
matter of any other representation, warranty, covenant or agreement as to which
there is no inaccuracy or breach.  The representations, warranties and covenants
of Seller, and Buyer’s rights to indemnification with respect thereto, will not
be affected or deemed waived by reason of any investigation made by or on behalf
of Buyer (including by any of its advisers, consultants or representatives) or
by reason of the fact that Buyer or any of such advisers, consultants or
representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate.

 

36

--------------------------------------------------------------------------------


 

Section 7.9.       Losses.  Buyer and Seller agree that Losses shall be limited
to actual monetary damages only and shall not include punitive or exemplary
damages; provided, that damages actually paid to a claimant in respect of a
third party claim shall not be limited in any manner.

 

Section 7.10.    Mitigation.  To the extent required by Applicable Law, an
Indemnitee shall mitigate the amount of its Losses upon and after becoming aware
of any facts or circumstances that would reasonably be expected to result in any
Losses that are indemnifiable hereunder.

 

Section 7.11.    Exclusive Remedy.  Except for remedies for fraud or willful
misconduct and for breaches of non-performance of provisions in this Agreement
for which the remedy of specific performance is available pursuant to Section
14.8, from and after the Closing, the indemnifications provided under this
Article VII and Article XII shall be the sole and exclusive remedy based on,
attributable to or resulting from any misrepresentation or the breach or
inaccuracy of any representation or warranty contained in this Agreement or the
failure to comply with any covenant or agreement contained in this Agreement.

 

ARTICLE VIII.

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER TO CLOSE

 

Section 8.1.       Seller’s Conditions.  The obligation of Seller to consummate
the transactions contemplated by this Agreement shall be subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, any one or more of which may be waived in whole or in part in
writing at the sole discretion of Seller (it being understood that if Seller
elects to proceed with the Closing, the occurrence of the Closing shall be
deemed to constitute a waiver of any of the following conditions not previously
satisfied or waived):

 

(a)          (i) All Buyer Fundamental Representations contained in this
Agreement that are (A) qualified by materiality, shall be true and correct in
all respects and (B) that are not qualified by materiality, shall be true and
correct in all material respects, in each case as of the date hereof and as of
the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case they shall be true and
correct as of such earlier date) and (ii) all other representations and
warranties of Buyer contained in this Agreement shall be true and correct as of
the date of this Agreement and on and as of the Closing Date with the same force
and effect as though made on the Closing Date (without regard to any express
qualifier therein as to materiality), except to the extent such representations
and warranties expressly relate to an earlier date (in which case they shall be
true and correct as of such earlier date) and except for breaches of such
representations and warranties that, in the aggregate, would not reasonably be
expected to have a material adverse effect on the ability of Buyer to perform
the obligations required to be performed by it at the Closing.  Buyer shall have
performed and complied in all material respects with all of the covenants and
agreements required by or pursuant to this Agreement to be performed or complied
with by it on or

 

37

--------------------------------------------------------------------------------


 

prior to the Closing Date.  On the Closing Date, Buyer shall have delivered to
Seller a certificate, dated as of the Closing Date, signed by a senior officer
of Buyer, as to the satisfaction of the conditions set forth in this Section
8.1(a).

 

(b)          Buyer shall have delivered or caused to be delivered to Seller all
the items set forth in Article XI.

 

(c)          Approval from the Illinois Department of Insurance of the Form A
application to be filed by Buyer pursuant to this Agreement and the other
Buyer’s Approvals and Seller’s Approvals shall have been obtained and shall be
in full force and effect without conditions that, if satisfied, undertaken or
complied with, would reasonably be expected to have any of the effects set forth
in Section 5.2(b) as applicable to Seller.

 

(d)          There shall not be outstanding any temporary restraining order,
preliminary or permanent injunction or other order issued by any governmental
authority or other legal restraint or prohibition preventing the consummation of
the Closing or the execution, delivery and performance of this Agreement.

 

ARTICLE IX.

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE

 

Section 9.1.       Buyer’s Conditions.  The obligations of Buyer to consummate
the transactions contemplated by this Agreement shall be subject to the
satisfaction, on or before the Closing Date, of each of the following
conditions, any one or more of which may be waived in whole or in part in
writing at the sole discretion of Buyer (it being understood that if Buyer
elects to proceed with the Closing, the occurrence of the Closing shall be
deemed to constitute a waiver of any of the following conditions not previously
satisfied or waived):

 

(a)          (i) All Seller Fundamental Representations contained in this
Agreement that are (A) qualified by materiality, shall be true and correct in
all respects and (B) that are not qualified by materiality, shall be true and
correct in all material respects, in each case as of the date hereof and as of
the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case they shall be true and
correct as of such earlier date) and (ii) all other representations and
warranties of Seller contained in this Agreement shall be true and correct as of
the date of this Agreement and on and as of the Closing Date with the same force
and effect as though made on the Closing Date (without regard to any express
qualifier therein as to materiality or Material Adverse Effect), except to the
extent such representations and warranties expressly relate to an earlier date
(in which case they shall be true and correct as of such earlier date) and
except for breaches of such representations and warranties that, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect. 
Seller shall have performed and complied, in all material respects, with all of
the covenants and agreements required by or pursuant to this Agreement to be
performed or complied with by it on or prior to the Closing Date.  On the
Closing Date, Seller shall

 

38

--------------------------------------------------------------------------------


 

have delivered to Buyer a certificate, dated as of the Closing Date, signed by a
senior officer of Seller, as to the satisfaction of the conditions set forth in
this Section 9.1(a).

 

(b)          Seller shall have delivered or caused to be delivered to Buyer all
the items set forth in Article X.

 

(c)          Approval from the Illinois Department of Insurance of the Form A
application to be filed by Buyer pursuant to this Agreement and the other
Buyer’s Approvals and Seller’s Approvals shall have been obtained and shall be
in full force and effect without conditions that, if satisfied, undertaken or
complied with, would reasonably be expected to have any of the effects set forth
in Section 5.2(b) as applicable to Buyer.

 

(d)          There shall not be outstanding any temporary restraining order,
preliminary or permanent injunction or other order issued by any governmental
authority or other legal restraint or prohibition preventing the consummation of
the Closing or the execution, delivery and performance of this Agreement.

 

(e)          Between the date of this Agreement and the Closing Date, no
Material Adverse Effect shall have occurred.

 

(f)           Between the date of this Agreement and the Closing Date, no
material adverse change shall have occurred with respect to the properties and
assets or the condition, financial or otherwise, of Seller (for the purposes of
this Section 9.1(f), “material adverse change” shall mean a decline in Seller’s
financial strength rating to A or below by A.M. Best).

 

(g)          There shall not have been and continue to be a Rescinded Insurance
Event.

 

ARTICLE X.

 

DELIVERIES OF SELLER

 

Section 10.1.    Seller’s Closing Deliveries.  At the Closing, Seller shall
deliver, or cause to be delivered, to Buyer the following:

 

(a)          A certificate or certificates representing the Shares, together
with duly executed stock powers in form appropriate for transfer of the Shares
to Buyer, with all appropriate stock transfer tax stamps attached.

 

(b)          A receipt duly executed by a senior officer Seller acknowledging
receipt by Seller of the Purchase Price.

 

(c)          The written resignation of all officers, directors and statutory
agents of the Company (except for Insurance Commissioners who are designated
agents for service of process for the Company), which resignations shall be
dated and effective as of or prior to the Closing.

 

39

--------------------------------------------------------------------------------


 

(d)          Evidence reasonably satisfactory to Buyer of all Seller’s
Approvals.

 

(e)          A copy of the articles of incorporation of the Company, certified
as being true, correct and complete by the appropriate regulatory authority and
dated within five (5) Business Days of the Closing Date.

 

(f)           The Company’s bylaws, stock and minute books and corporate seal,
to the extent in the possession of Seller or any of its Affiliates.

 

(g)          The Insurance Qualifications, to the extent evidenced by a document
or other instrument.

 

(h)          The certificate contemplated by Section 9.1(a), duly executed by a
senior officer of Seller.

 

(i)           For each Insurance Qualification, a Certificate of Deposit dated
within forty five (45) days of the Closing Date if the Company is required to
maintain deposits in such jurisdiction (unless such jurisdiction will not issue
such a certificate, in which event, the deposit will be evidenced by a
certificate executed by a senior officer of Seller).

 

(j)           Counterparts of each Related Agreement to be delivered at the
Closing by Seller or an Affiliate of Seller (including the Company), duly
executed by Seller or such Affiliate (including the Company).

 

(k)          An affidavit certifying that Seller is not a foreign person in a
form that satisfies the requirements of Section 1445 of the Code, dated as of
the Closing Date.

 

(l)           A list of all Agency Agreements and Reinsurance Treaties that, to
Seller’s Knowledge, have not been terminated as of or prior to the Closing Date.

 

(m)         Evidence reasonably satisfactory to Buyer of the termination,
settlement or extinguishment of any and all liabilities, obligations, payments,
contracts, commitments, reinsurance treaties or other arrangements or
understandings required to be terminated, settled or extinguished pursuant to
Section 5.6.

 

(n)          The resignations, appropriately executed signature cards and all
other documentation required to be delivered to Buyer upon Closing pursuant to
Section 5.9.

 

(o)          All other documents, instruments and writings as may reasonably be
requested by Buyer in order to carry out the purposes of this Agreement and the
Related Agreements and the transactions contemplated hereby and thereby.

 

40

--------------------------------------------------------------------------------


 

ARTICLE XI.

 

DELIVERIES OF BUYER

 

Section 11.1.    Buyer’s Closing Deliveries.  At the Closing, Buyer shall
deliver, or cause to be delivered, to Seller the following:

 

(a)          The Purchase Price pursuant to Section 2.2.

 

(b)          A receipt duly executed by Buyer acknowledging receipt by Buyer of
the Shares.

 

(c)          Counterparts of each Related Agreement to be delivered at the
Closing by Buyer or an Affiliate of Buyer (in each case if applicable) duly
executed by Buyer or such Affiliate (in each case if applicable).

 

(d)          Evidence reasonably satisfactory to Seller of all Buyer’s
Approvals.

 

(e)          The certificate contemplated by Section 8.1(a), duly executed by a
senior officer of Buyer.

 

(f)           A draft application for name change of the Company as provided by
Section 5.14(b).

 

(g)          All other documents, instruments and writings as may reasonably be
requested by Seller in order to carry out the purposes of this Agreement and the
Related Agreements and the transactions contemplated hereby and thereby.

 

ARTICLE XII.

 

TAX MATTERS

 

Section 12.1.    Tax Indemnities.

 

(a)          Seller shall be liable for, and shall indemnify, defend and hold
harmless Buyer, the Company and their Affiliates (each a “Tax Indemnitee”) from
and against, (i) all liability for Taxes of the Company for (A) any tax period
or portion thereof ending on or prior to the Closing Date (including (x) any
transaction occurring in the Pre-Closing Tax Period and (y) all Taxes of the
Seller, the Company and any other member of the RLI Group resulting from any
actual or deemed election pursuant to Section 336(e) of the Code (or any
comparable election pursuant to state, local or foreign Tax Law) made with
respect to the Company pursuant to Section 12.8(a) of this Agreement) and, (B)
with respect to any Straddle Period, the portion of such Straddle Period ending
on or prior to (and including) the Closing Date (the periods referred to in
Section 12.1(a)(i)(A) and Section 12.1(a)(i)(B), together, the “Pre-Closing Tax
Period”), (ii) all liability for Taxes imposed on the Company pursuant to
Treasury Regulations Section 1.1502-6 or any comparable provision of state,
local or foreign law with respect to any tax period

 

41

--------------------------------------------------------------------------------


 

ending on or before (and including) the Closing Date that are imposed on the
Company as a result of the Company having been included as a member of a group
that filed its Tax Returns on a combined, consolidated or unified basis, (iii)
the breach, failure or inaccuracy of any representation or warranty in Section
3.8, (iv) all liability for Taxes with respect to the reinsured contracts and
reinsured liabilities as set forth under the Reinsurance Agreement and Taxes
with respect to the Assumed Liabilities as set forth in the Assignment and
Assumption Agreement, (v) all liability for Taxes that are imposed on the
Company with respect to the Pre-Closing Tax Period as a transferee, successor,
by contract or by statute or regulation; (vi) any conveyance Taxes allocable to
Seller under Section 12.4; and (vii) all reasonable out-of-pocket attorneys’ and
accountants’ fees and expenses incurred in connection with any action, suit or
proceeding relating to a successful claim for indemnity pursuant to this Section
12.1(a); provided, however, that Seller shall not be liable for or pay, and
shall not indemnify, defend or hold harmless the Tax Indemnitees from and
against any Taxes of the Company relating to any transactions occurring or
agreements entered into after the Closing (collectively, the “Excluded Taxes”).

 

(b)          Except as specifically provided in Section 12.1(a) and except as
provided in the Reinsurance Agreement and the Assignment and Assumption
Agreement, Buyer shall be liable for, and shall indemnify, defend and hold
harmless Seller and its Affiliates (each a “Seller Tax Indemnitee”) from and
against, (i) all Excluded Taxes, (ii) all Losses and liability for Taxes
resulting from Buyer’s breach of the covenants set forth in this Agreement,
(iii) any conveyance Taxes allocable to Buyer under Section 12.4 and (iv) all
reasonable out-of-pocket attorneys’ and accountants’ fees and expenses incurred
in connection with any action, suit or proceeding relating to a successful claim
for indemnity pursuant to this Section 12.1(b).

 

(c)          In the case of Taxes of the Company that are payable with respect
to any Tax period beginning on or before the Closing Date and ending after the
Closing Date (a “Straddle Period”), the portion of any such Tax that is
allocable to the Pre-Closing Tax Period shall be:

 

(i)        in the case of Taxes that are either (A) based upon or related to
income or receipts or (B) imposed in connection with any sale or other transfer
or assignment of property (real or personal, tangible or intangible) (other than
conveyances pursuant to this Agreement, as provided in Section 12.4), deemed
equal to the amount which would be payable (after giving effect to amounts which
may be deducted from or offset against such Taxes) under an interim closing of
the books method as of the Closing Date and the parties hereto shall elect to do
so if permitted by applicable law; and

 

(ii)       in the case of Taxes imposed on a periodic basis with respect to the
assets of the Company, or otherwise measured by the level of any item, deemed to
be the amount of such Taxes for the entire Straddle Period (or, in the case of
such Taxes determined on an arrears basis, the amount of such Taxes for the
immediately

 

42

--------------------------------------------------------------------------------


 

preceding period), multiplied by a fraction the numerator of which is the number
of days in the Straddle Period ending on the Closing Date and the denominator of
which is the number of days in the entire Straddle Period.

 

(d)          Except as otherwise provided herein, any credit, refund or other
offset against Taxes resulting from an overpayment of Taxes (and associated
interest) for a Straddle Period shall be allocable between the portion of the
Straddle Period ending on the Closing Date and the portion of the Straddle
Period beginning after the Closing Date based upon the method employed in
Section 12.1(c) taking into account the type of Tax to which the credit or
refund relates.  All other credits, refunds or other offsets against Taxes that
relate to, result from or arise out of (i) tax periods ending on or prior to the
Closing Date, (ii) Taxes for which Seller is liable pursuant to the provisions
of Section 12.1(a) or (iii) amounts paid by the Company, Seller or any Affiliate
of Seller to a guaranty fund or other solvency fund prior to the Closing Date
shall be for the account of Seller, and if received or used by the Buyer, the
Company or any Affiliate of the Buyer or the Company, the Buyer shall pay to the
Seller the amount of such refund, credit or other offset against Taxes
(including any interest received thereon) no later than 10 days after receiving
such refund or 10 days after paying the Tax which reflects or takes into account
such credit or other offset against Tax.  All credits, refunds or other offsets
against Taxes of the Company for any tax period beginning after the Closing Date
shall be for the account of Buyer and if received or used by Seller, Seller
shall pay to Buyer (or the Company, if requested by Buyer) the amount of such
refund, credit or other offset against Taxes (including any interest received
thereon) no later than 10 days after receiving such refund or 10 days after
paying the Tax which reflects or takes into account such credit or other offset
against Tax.

 

(e)          Except as required by Applicable Law, Seller and Buyer agree that
no Excluded Tax or item that gives rise to or relates to an Excluded Tax shall
be allocable to the Pre-Closing Tax Period, and all such matters and items shall
be allocable to Tax periods (or the portions thereof) commencing after the
Closing Date.

 

(f)           In the event of an indemnity claim by a Tax Indemnitee pursuant to
Section 12.1(a) or by a Seller Tax Indemnitee pursuant to Section 12.1(b),
payment shall be made no later than ten (10) days after (i) a mutual agreement
between Buyer and Seller or (ii) a final determination is rendered by the
appropriate Taxing Authority or court with respect to the matter for which a
claim for indemnity has been made pursuant to Section 12.1(a) or Section
12.1(b).

 

Section 12.2.    Preparation of Tax Returns, etc.

 

(a)          Seller shall prepare and timely file or cause the Company to
prepare and timely file all Tax Returns of the Company for Tax periods ending on
or before the Closing Date.  The Company shall cooperate with Seller with
respect to the preparation and filing of all such Tax Returns and shall provide
to Seller all materials reasonably requested by Seller that are relevant to the
preparation or filing of such Tax Returns.  Subject to Section 12.1(b), Seller
shall pay or cause the Company to pay all

 

43

--------------------------------------------------------------------------------


 

Taxes relating to such Tax Returns within the time and in the manner required by
Applicable Law.  Notwithstanding any provision in this Agreement to the
contrary, Seller shall prepare all consolidated, unitary, combined or similar
Tax Returns that include the Company and Seller or any Affiliate of Seller no
matter when such Tax Returns are required to be filed, and neither Buyer nor any
Affiliate of Buyer (including the Company) shall have any rights to review,
comment or (except as provided in Section 12.3(b)) otherwise obtain a copy of
such Tax Returns.

 

(b)          The parties hereto acknowledge and agree that Buyer shall control
the preparation and timely filing of all Tax Returns of the Company for any Tax
period that ends after the Closing Date (the “Post-Closing Returns”), and
subject to Section 12.1(a) Buyer shall pay or cause to be paid all Taxes shown
to be due on such Tax Returns within the time and manner required by Law.  All
such Tax Returns for Straddle Periods shall be prepared in accordance with past
practices, unless otherwise required by Applicable Law.  Seller shall cooperate
with Buyer and the Company and its Affiliates in the preparation of Post-Closing
Returns that involve Straddle Periods and shall provide assistance (at the cost
of the Company) as reasonably requested by Buyer.  With respect to any Tax
Return for a Straddle Period or which reflects or reports an amount of Tax for
which Seller may be liable under Section 12.1(a), Buyer shall provide to Seller
and its authorized representative a copy of such completed Tax Return and a
statement (with which Buyer will make available supporting schedules and
information) providing with specificity the amount and calculation of the Tax
shown on such Tax Return for which Buyer claims Seller is responsible pursuant
to Section 12.1(a) no later than thirty (30) days prior to the due date
(including any extension thereof) for the filing of such Tax Return, and Seller
and its authorized representative shall have the right to review and comment on
such Tax Return and statement prior to the filing of such Tax Return.  If Seller
notifies Buyer in writing that it objects to any items contained in such Tax
Return, Buyer and Seller shall proceed to attempt in good faith to resolve the
disputed items and, if they are unable to settle such disputes within fifteen
(15) days after Seller has sent its notice of disagreement, the disputed items
shall be submitted to and resolved by the Independent Accountant.  Upon
resolution of all disputed items, the relevant Tax Return and statement shall be
adjusted to reflect such resolution, and such resolution shall be binding upon
the parties (including the Company) without further adjustment.  The fees and
expenses of the Independent Accountant shall be shared equally by the Seller and
Buyer.  Except to the extent of a dispute between Seller and Buyer, if a Tax
Return that is required to be filed by Buyer or Seller includes or reports a
liability for Taxes for which the other party is responsible pursuant to Section
12.1, such non-filing party shall pay to the filing party the amount of
liability for Taxes that the parties have mutually agreed is owed by the
non-filing party after taking into account Section 12.1(d) of this Agreement no
later than three (3) business days prior to the date such Tax Return is required
to be filed (taking into account all filing extensions available with respect to
such filing).

 

Section 12.3.    Tax Cooperation and Exchange of Information.

 

(a)          Seller and Buyer shall after the Closing:  (i) assist (and cause
their respective Affiliates to assist) the other party in preparing and filing
any Tax Returns relating to the Company, (ii) cooperate fully in preparing for
any audits, investigations or

 

44

--------------------------------------------------------------------------------


 

inquiries of, or disputes or other proceedings with any Taxing Authority or with
respect to any matters with respect to Taxes of or relating to the Company for
which Seller may be liable pursuant to Section 12.1(a) or Buyer may be liable
pursuant to Section 12.1(b) and (iii) make available to any Taxing Authority as
reasonably requested all information, records and documents relating to Tax
matters (including Tax Returns that include only the Company) of or relating to
the Company.  Buyer and Seller shall keep any information obtained under this
Section 12.3 confidential except (x) as may be necessary in connection with the
filing of Tax Returns or claims for refund or the conduct of any audit,
litigation or other proceeding with respect to Taxes or (y) with the consent of
Seller or Buyer, as the case may be, hereto.

 

(b)          Notwithstanding any provision in this Agreement to the contrary,
neither Seller nor any Affiliate thereof shall be required to provide a Tax
Indemnitee or any representative thereof with any joint, consolidated, combined,
group or unitary Tax Returns or information, papers or documents related thereto
that include the Company and Seller or any Affiliate of Seller.

 

Section 12.4.    Conveyance Taxes.  All transfer, documentary, sales, use,
registration and other such Taxes (including all applicable real estate transfer
or gains Taxes and stock transfer Taxes) and any penalties, interest and
additions to such conveyance Taxes and fees incurred in connection with the
transactions contemplated hereby shall be paid equally by Buyer and Seller;
provided, however, that Seller shall be solely liable for and shall indemnify
Buyer, the Company and their Affiliates with respect to any conveyance Taxes
imposed upon or with respect to the transactions contemplated by the Reinsurance
Agreement and the Assignment and Assumption Agreement and any transactions
undertaken prior to the Closing to ensure that the Company only owns Closing
Admitted Assets at the time of the Closing.  Buyer and Seller shall cooperate in
the preparation and filing of all Tax Returns, reports and forms related
thereto.

 

Section 12.5.    Contests.

 

(a)          After the Closing Date, Buyer shall notify Seller in writing of the
proposed assessment or the commencement of any Tax audit or administrative or
judicial proceeding or of any demand or claim on Buyer and its Affiliates or the
Company which, if determined adversely to the taxpayer, could reasonably likely
be grounds for indemnification by Seller under Section 12.1(a) or result in an
adjustment to a Tax position or Tax liability that would have an adverse effect
on Seller.  Such notice shall contain factual information (to the extent known
to Buyer and its Affiliates or the Company) describing the asserted Tax
liability in reasonable detail and shall include copies of any notice or other
document received from any Taxing Authority in respect of any such asserted Tax
liability, and Buyer shall continue to cooperate with Seller and provide Seller
with any additional information related thereto as it becomes available to Buyer
or its Affiliates.

 

(b)          In the case of a Tax audit, contest, inquiry, investigation, or
administrative or judicial proceeding (a “Contest”) that involves a Pre-Closing
Tax Period, Seller shall have the sole right, at its expense, to control the
conduct of such

 

45

--------------------------------------------------------------------------------


 

Contest, provided that, in the event that any such proceeding is reasonably
likely to result in an adjustment to Tax that would have an adverse effect on
Buyer or any of its Affiliates, (i) Seller shall permit Buyer to participate in
the proceeding to the extent the adjustment may affect the Tax liability of
Buyer or any of its Affiliates for a period ending after the Closing Date and
(ii) such Contest shall not be settled or otherwise compromised without the
prior written consent of Buyer, which consent shall not be unreasonably withheld
or delayed.

 

(c)          In case of a Contest that relates to a Straddle Period, the party
that is liable for the issue pursuant to the terms of Section 12.1 shall control
the defense of the Contest but shall reasonably cooperate and communicate with
the other party; provided, however, that if the Contest involves issues relating
to potential adjustments or assessments for which both Seller (pursuant to the
terms of Section 12.1) and Buyer or the Company could be liable, (i) each party
may participate in the Contest and (ii) the Contest shall be controlled by the
party that would bear the burden of the greater portion of the sum of the
adjustment and such party shall reasonably cooperate and communicate with the
other party; provided, however, that no such Contest shall be settled or
compromised without the written consent of the party not controlling the defense
of such Contest, such consent to not be unreasonably withheld or delayed.

 

(d)          With respect to any Contest not addressed in clauses (b) and (c)
above and subject to clause (e), Buyer shall have the sole right, at its
expense, to control the conduct of such Contest, provided that, in the event
that any such proceeding is reasonably likely to result in an adjustment to Tax
that would have an adverse effect on Seller or any of its Affiliates and such
proceeding relates solely to a matter that involves only the Company, (i) Buyer
shall permit Seller to participate in the proceeding to the extent the
adjustment may affect the Tax liability of Seller or any of its Affiliates for a
period ending on the Closing Date and (ii) such Contest shall not be settled or
otherwise compromised without the prior written consent of Seller, which consent
shall not be unreasonably withheld or delayed.

 

Section 12.6.    Tax Covenants.

 

(a)          Neither Buyer nor any Affiliate of Buyer shall amend, refile or
otherwise modify, or cause or permit the Company to amend, refile or otherwise
modify, any Tax election or Tax Return with respect to any Tax period (or
portion of any tax period) ending on or prior to the Closing Date without the
prior written consent of Seller, which consent shall not be unreasonably
withheld or delayed.

 

(b)          All tax sharing, tax allocation or similar agreements that are
primarily intended to provide for the allocation or sharing of Taxes entered
into by the Company with Seller or any Affiliates of Seller (which, to be clear,
does not include this Agreement, the Reinsurance Agreement or the Assignment and
Assumption Agreement) and all powers of attorney granted by the Company with
respect to Tax matters shall be terminated with respect to the Company as of the
Closing Date, and such agreements or powers of attorney shall have no further
force or effect and no party to such agreements

 

46

--------------------------------------------------------------------------------


 

shall have any liability to the Company and the Company shall have no liability
under such agreements thereafter.

 

(c)          Notwithstanding any provision in this Agreement to the contrary,
neither Buyer nor the Company shall carry back any Tax attributes of the Company
to tax periods ending on or before the Closing Date.

 

Section 12.7.    Miscellaneous.

 

(a)          For Tax purposes, unless otherwise required by law, the parties
hereto agree to treat all payments made under this Article XII and under any
other indemnity provisions contained in this Agreement, and any payments in
respect of any breaches of representations, warranties, covenants or agreements
hereunder, as adjustments to the Purchase Price.

 

(b)          Except for Sections 7.6, which shall apply to Taxes, this Article
XII shall be the sole provision governing indemnities for Taxes under this
Agreement.

 

Section 12.8.    Section 336(e) Election.

 

(a)          Seller agrees to make an election under Section 336(e) of the Code
and the Treasury Regulations thereunder (and under any comparable provision of
state, local or foreign law for which a separate election is permissible)
(collectively, the “Section 336(e) Election”) with respect to the sale of the
Shares contemplated by this Agreement and to cause the Company to enter into the
Section 336(e) Tax Election Agreement, pursuant to which the parties agree to
make the Section 336(e) Election with respect to the deemed disposition of the
stock of the Company arising from the Section 336(e) Election with respect to
the sale of the Shares.

 

(b)

 

(i)        Seller and the Company shall make the Section 336(e) Election with
respect to the sale of the Shares contemplated by this Agreement and with
respect to the deemed disposition of the stock of the Company arising from the
Section 336(e) Election with respect to the sale of the Shares and shall comply
with all requirements set forth in Treasury Regulations § 1.336-2(h) and all
other applicable requirements under all other applicable Tax laws, in each case,
in connection with the Section 336(e) Election;

 

(ii)       Buyer and Seller (x) agree to cooperate in good faith with each other
in connection with the making of the Section 336(e) Election, including the
exchange of information and the preparation of the Section 336(e) election
statement described in Treasury Regulations § 1.336-2(h)(5) and the asset
allocation statement described in Treasury Regulations § 1.336-2(h)(7) and (y)
agree (and agree to cause the Company) to report the transfers under this
Agreement consistent with such elections and shall take no

 

47

--------------------------------------------------------------------------------


 

position contrary thereto unless required to do so by applicable law pursuant to
a determination as defined in Section 1313(a) of the Code;

 

(iii)      Seller shall be responsible for the preparation of Section 336(e)
election statement in accordance with Treasury Regulations § 1.336-2(h) and
other applicable documentation in accordance with other applicable Tax laws and
shall deliver such statement and documentation to Buyer at least 45 days prior
to the date such statement or documentation is required to be filed for Buyer’s
review and approval; and

 

(iv)      The Purchase Price, liabilities of the Company and other relevant
items shall be allocated in accordance with Treasury Regulations §§ 1.338-6 and
1.338-11.  Prior to the Closing Date, Seller shall prepare and deliver to Buyer
a statement (the “Allocation Statement”), allocating the Purchase Price (plus
assumed liabilities and other relevant items, to the extent properly taken into
account) among the assets of the Company.  If, within ten (20) days after the
Closing Date, Buyer notifies Seller in writing that Buyer objects to the
allocation set forth in the Allocation Statement, Buyer and Seller shall use
commercially reasonable efforts to resolve such dispute within twenty (20)
days.  In the event that Buyer and Seller are unable to resolve such dispute
within such twenty (20) days, Buyer and Seller shall jointly retain the
Independent Accountant to resolve the disputed items.  Upon resolution of the
disputed items, the allocation reflected on the Allocation Statement shall be
adjusted to reflect such resolution.  The costs, fees and expenses of the
Independent Accountant shall be borne equally by Buyer and Seller.

 

Section 12.9.    Certain Definitions Relating to Taxes.  For purposes of this
Agreement:

 

(a)          “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(b)          “Tax Return” shall mean any federal, state, local or foreign
(including any other governmental subdivision or Taxing Authority) tax return,
declaration, report, form, claim for refund or information return or similar
statement relating to Taxes (including elections, declarations, amendments,
schedules, information returns or attachments thereto) required to be filed with
a Taxing Authority.

 

(c)          “Taxes” shall mean all federal, state, local or foreign taxes,
charges, fees, imposts, payments in lieu, levies and governmental fees or other
similar assessments or charges that are collected or administered by a Taxing
Authority, including income, gross receipts, capital, profits, sales, premiums,
use, ad valorem, value

 

48

--------------------------------------------------------------------------------


 

added, transfer, franchise, profits, alternative or add-on minimum, business
organization, single business, margin, turnover, inventory, capital stock,
license, bulk, production, recording, registration, mortgage, stamp, real estate
excise, withholding, payroll, wages, employment, Social Security, Medicare,
unemployment, excise, title, severance, stamp, occupation, real property,
personal property, environmental, intangible property and estimated taxes,
customs duties, import duties, tariffs and all interest, penalties, fines,
additions to tax or additional amounts imposed by any Taxing Authority with
respect thereto.

 

(d)          “Taxing Authority” shall mean any federal, national, provincial,
state, local or foreign government, or any subdivision, agency, commission or
authority thereof that is primarily responsible for exercising tax regulatory,
enforcement, or collection authority.

 

ARTICLE XIII.

 

TERMINATION

 

Section 13.1.    Termination of this Agreement.  This Agreement may be
terminated prior to the Closing Date:

 

(a)          by mutual written consent of Buyer and Seller;

 

(b)          by either Buyer, on the one hand, or Seller, on the other hand, if
the Closing has not occurred on or before one hundred and eighty (180) days
after the date hereof (the “Outside Date”) (provided that, the right to
terminate this Agreement under this Section 13.1(b) shall not be available to
any party whose breach of any representation or warranty or failure to fulfill
any covenant or agreement under this Agreement has been the cause of or resulted
in the failure of the Closing to occur on or before such date);

 

(c)          by Buyer if Seller has breached any representation, warranty,
covenant or agreement contained in this Agreement such that the conditions set
forth in Section 9.1(a) would not be satisfied as of any date following the date
of this Agreement; provided, however that Buyer may not terminate this Agreement
pursuant to this Section 13.1(c) unless any such breach has not been cured
within sixty (60) days after written notice thereof by Buyer to Seller informing
Seller of such breach and requesting termination;

 

(d)          by Seller if Buyer has breached any representation, warranty,
covenant or agreement contained in this Agreement such that the conditions set
forth in Section 8.1(a) would not be satisfied as of any date following the date
of this Agreement; provided, however that Seller may not terminate this
Agreement pursuant to this Section 13.1(d) unless any such breach has not been
cured within sixty (60) days after written notice thereof by Seller to Buyer
informing Buyer of such breach and requesting termination; or

 

49

--------------------------------------------------------------------------------


 

(e)          by either Buyer, on the one hand, or Seller, on the other hand, if
(i) there shall be a final, non-appealable order of a federal, state or foreign
court in effect preventing consummation of the transactions contemplated hereby;
or (ii) there shall be any final action taken, or any final statute, rule,
regulation or order enacted, promulgated or issued or deemed applicable to the
transactions contemplated hereby by any governmental authority that would make
consummation of the transactions contemplated hereby illegal.

 

Section 13.2.    Effects of Termination.  If this Agreement is terminated prior
to the Closing as described in Section 13.1, then this Agreement shall become
null and void and of no further force and effect without any liability of the
parties hereunder, and all further obligations of the parties under this
Agreement will terminate, except that the provisions of Section 5.6
(Confidentiality of Information), Article XIV (Miscellaneous) and this Section
13.2 shall survive any such termination.  Nothing herein shall relieve any party
from liability for any fraud or willful misconduct.

 

ARTICLE XIV.

 

MISCELLANEOUS

 

Section 14.1.    Further Assurances and Cooperation.  Following the date hereof,
Seller and Buyer shall each execute and deliver such documents and take such
other actions as shall be reasonably requested by the other party to carry out
the transactions contemplated by this Agreement.  Each party covenants and
warrants that it shall, whenever and as often as it shall be reasonably
requested to do so by the other party to this Agreement, execute, acknowledge
and deliver, or cause to be executed, acknowledged and delivered, any and all
such further documents and instruments as may be reasonably necessary or
expedient and proper in order to complete any and all of the conveyances,
transfers, sales and assignments herein provided for, and to effectuate the
intent and purposes of this Agreement and the Related Agreements.

 

Section 14.2.    Cooperation and Assistance.  In the event and as long as any
party is actively contesting or defending against any third party Action, after
the Closing Date and upon request, each of the parties hereto shall cooperate
with the other, at the requesting party’s expense, in furnishing information,
testimony and other reasonable assistance if such third party Action involves
any of the parties hereto or the Company and is based upon contracts,
arrangements, events or actions (a) related to the transactions contemplated by
this Agreement or the Related Agreements or (b) related to the Company and were
in effect or occurred on or prior to the Closing Date.  Each of the parties
shall make available to the other any contracts, forms or other records of the
Company that the Company or such other party may be required to produce or
review in connection with such Action after the Closing; provided, however, that
neither Seller nor Buyer shall be required to make available portions of any
documents which portions in the opinion of counsel are subject to the
attorney-client privilege.  Notwithstanding the foregoing, the parties agree
that this Section 14.2 shall not have any effect with respect to any matters
relating to Taxes or Tax Returns, cooperation with respect to which shall be
governed solely by Section 12.3.

 

50

--------------------------------------------------------------------------------


 

Section 14.3.    Notices.  Any notice, request or other communication to be
given hereunder shall be in writing and shall be deemed to have been duly given
or made if (a) delivered personally, (b) sent by registered or certified mail,
postage prepaid, by overnight courier with written confirmation of delivery or
(c) by email conspicuously marked, as follows (or at such other address for a
party as shall be specified by like notice):

 

If to Buyer:

 

Clear Blue Financial Holdings, LLC

252 Ponce de León Avenue

Citibank Tower, 12th Floor

San Juan, PR 00918

Tel No.:  (787) 522-2000

Attn: Natalia Ramirez

Email: nramirez@edgelegalpr.com

 

With a copy to Buyer’s counsel (which shall not constitute notice):

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue, New York, NY 10019

Tel No.:  212 728 8616

Attn: Michael Groll

Email: MGroll@willkie.com

 

If to Seller:

 

Mt. Hawley Insurance Company

9025 North Lindbergh Drive

Tel No.:  (309) 692-1000
Attn: Daniel Kennedy, General Counsel

Email: Dan.Kennedy@rlicorp.com

 

With a copy to Seller’s counsel (which shall not constitute notice):

 

Mayer Brown LLP

71 South Wacker Drive, Chicago, IL 60606

Tel No.:  (312) 782 0600

Attn:  Edward S. Best

Email:  ebest@mayerbrown.com

 

Section 14.4.    Expenses; Attorneys’ Fees.  Except as otherwise provided in
this Agreement, each party shall bear its own expenses and attorneys’ fees, and
Seller shall bear the expenses and attorneys’ fees of the Company incurred prior
to Closing in connection with the negotiation and preparation of this Agreement
and the Related Agreements.

 

51

--------------------------------------------------------------------------------


 

Section 14.5.    Entire Agreement; No Modification.  This Agreement constitutes
the entire agreement among the parties with respect to the subject matter hereof
and supersedes all other prior agreements and understandings (other than the
Confidentiality Agreement), both written and verbal, among the parties with
respect to the subject matter hereof.  This Agreement shall not be amended or
modified except by a writing signed by each of the parties hereto.

 

Section 14.6.    Waiver of Breach.  The waiver by a party of a breach or
violation by another party of any provision of this Agreement shall not operate
or be construed as a waiver of any subsequent breach or violation by any party
of the same or any other provision of this Agreement.  No such waiver shall be
effective unless in writing signed by the party claimed to have made the waiver
and delivered to the other party.

 

Section 14.7.    Consent to Jurisdiction.  Each of the parties hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of the
state and federal courts located in the State of New York for the purposes of
enforcing this Agreement.  If any action is brought in a state court, the
parties shall take such actions as are within their control to cause any matter
contemplated hereby to be assigned to the United States District Court for the
Southern District of New York.  In any action, suit or other proceeding, each of
the parties hereto irrevocably and unconditionally waives and agrees not to
assert by way of motion, as a defense or otherwise any claims that it is not
subject to the jurisdiction of the above courts, that such action or suit is
brought in an inconvenient forum or that the venue of such action, suit or other
proceeding is improper.  Each of the parties hereto also agrees that any final
and unappealable judgment against a party hereto in connection with any action,
suit or other proceeding shall be conclusive and binding on such party and that
such award or judgment may be enforced in any court of competent jurisdiction,
either within or outside of the United States.  A certified or exemplified copy
of such award or judgment shall be conclusive evidence of the fact and amount of
such award or judgment.

 

Section 14.8.    Specific Performance.  The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that, without the necessity of posting bonds
or other undertaking, the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in accordance with this Agreement in
any court referenced in Section 14.7 having jurisdiction, this being in addition
to any other remedy to which such party is entitled at law or in equity.  In the
event that any Action is brought in equity to enforce the provisions of this
Agreement, no party hereto shall allege, and each party hereto hereby waives the
defense or counterclaim, that there is an adequate remedy at law.

 

Section 14.9.    Benefit of Parties; Assignment.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, successors and permitted assigns.  No party
hereto may assign to another Person any of its rights or obligations hereunder
without the prior written consent of the other party hereto.

 

52

--------------------------------------------------------------------------------


 

Section 14.10. Exhibits, Schedules and Instruments.  The parties agree that each
Exhibit, Schedule or other instrument attached to, or delivered pursuant to,
this Agreement is a part of this Agreement as if fully set forth herein.

 

Section 14.11. Headings.  The headings of the sections and paragraphs of this
Agreement are inserted for convenience of reference only and shall not
constitute a part hereof.

 

Section 14.12. Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
the principles of conflict of laws therein.

 

Section 14.13. Multiple Counterparts.  This Agreement may be signed in any
number of counterparts which taken together shall constitute one and the same
instrument.  Delivery of an electronic counterpart shall be effective as manual
delivery thereof.

 

Section 14.14. Unenforceability or Invalidity.  In the event that any provision
of this Agreement shall be held invalid or unenforceable by any court of
competent jurisdiction, such holding shall not invalidate or render
unenforceable any other provision hereof.

 

Section 14.15. Third Parties.  Nothing expressed or implied in this Agreement is
intended to or shall confer upon any person, firm or entity, other than the
parties hereto and their respective successors and permitted assignees, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

Section 14.16. Interpretation.  Whenever the context requires, words used in the
singular shall be construed to mean or include the plural and vice versa, and
pronouns of any gender shall be deemed to include and designate the masculine,
feminine or neuter gender.  The words “include,” “includes” and “including” and
words of similar import shall be deemed to be followed by the words “without
limitation.”  The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to the date set forth in the preamble of this Agreement.  Whenever the
singular is used herein, the same shall include the plural, and whenever the
plural is used herein, the same shall include the singular, where appropriate.

 

Section 14.17. RLI Guaranty.  From and after the date hereof, RLI hereby
irrevocably guarantees the full and punctual performance by Seller of all
Seller’s obligations to be performed by Seller under this Agreement, including
the obligation of Seller, if any, to indemnify Buyer and its Affiliates pursuant
to Articles VII or XII; provided that RLI’s obligations pursuant to this Section
14.17 shall in no event exceed the maximum aggregate amount for which Seller may
be liable under this Agreement.  This guaranty shall become effective upon the
execution and delivery of this Agreement and shall continue in full force and
effect until Seller’s obligations under this Agreement have been fully
satisfied, at which time the guaranty provided under this Section 14.17 shall
terminate and be of no further force or effect and RLI shall be released from
any

 

53

--------------------------------------------------------------------------------


 

and all obligations and liabilities under this Agreement.  RLI agrees that its
obligations hereunder shall be unconditional, irrespective of any circumstance
which might otherwise constitute a legal or equitable discharge of a surety or a
guarantor.

 

[Signature Page Follows]

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

MT. HAWLEY INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/ Thomas L. Brown

 

 

Name: Thomas L. Brown

 

 

Title: V.P., Chief Financial Officer

 

 

 

 

 

 

 

CLEAR BLUE FINANCIAL HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Jerome D. Breslin

 

 

Name: Jerome D. Breslin

 

 

Title: President

 

 

 

 

 

 

 

solely for purposes of Section 14.17:

 

 

 

RLI INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Thomas L. Brown

 

 

Name: Thomas L. Brown

 

 

Title: V.P., Chief Financial Officer

 

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------